United States Court of Appeals
                     For the First Circuit


No. 16-2214

                  DAVID PAGÁN-GONZÁLEZ, et al.,

                     Plaintiffs, Appellants,

                               v.

                       ANA MORENO, et al.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Gustavo A. Gelpí, Jr., U.S. District Judge]


                             Before

                  Torruella, Lipez, and Barron,
                         Circuit Judges.



     Osvaldo Carlo-Linares, with whom Carlo Law Office, LLC was on
brief, for appellants.
     Joseph F. Busa, Attorney, Appellate Staff, Civil Division,
U.S. Department of Justice, with whom Chad A. Readler, Acting
Assistant Attorney General, Rosa Emilia Rodríguez-Vélez, United
States Attorney, and Mark B. Stern, Attorney, Appellate Staff,
Civil Division, U.S. Department of Justice, were on brief, for
appellees.


                         March 22, 2019
            LIPEZ, Circuit Judge.         This case requires us to consider

the constitutional boundaries for the use of deception by law

enforcement officers seeking consent for a warrantless search.                  We

conclude    that   the   search    at    issue   here    violated   the    Fourth

Amendment   because      the   circumstances     --     including   a    lie   that

conveyed the need for urgent action to address a pressing threat

to person or property -- vitiated the consent given by appellants.

We further hold that the defendants are not entitled to qualified

immunity from civil liability for the unlawful search because any

reasonable officer would have recognized that the circumstances

were impermissibly coercive.            However, we reject a related claim

alleging malicious prosecution on the ground that, even if it had

merit, the defendants would be entitled to qualified immunity.

            We therefore vacate in part and affirm in part the

district    court's      grant    of     defendants'      motion    to    dismiss

plaintiffs' complaint.

                                 I. Background

            Appellant David Págan-González claims that his Fourth

Amendment rights were violated when federal agents unlawfully

searched his computer, and when they subsequently arrested and

detained him on child pornography charges based solely on the

evidence obtained in the unlawful search.                  After the criminal

charges were dropped, Pagán-González brought this suit for damages

pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau


                                       - 2 -
of Narcotics, 403 U.S. 388 (1971).1     In Part A, we recount the

largely undisputed facts of the underlying events, setting forth

the complaint's well-pleaded facts in the light most favorable to

the plaintiff.    See Germanowski v. Harris, 854 F.3d 68, 69 (1st

Cir. 2017); Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 7 (1st

Cir. 2011).      In describing the objectives and conduct of the

defendant law enforcement officers, we also rely on an affidavit

submitted by one of the agents in support of the criminal complaint

against Pagán-González.2   In Part B, we describe the Bivens action

and the district court's rationales for dismissing it.

A. The Challenged Conduct and Criminal Process

          On October 23, 2013, approximately ten federal agents

appeared at the door of the home shared by Pagán-González and his




     1 A Bivens claim is an implied cause of action for civil
damages against federal officials that we treat for qualified
immunity purposes as equivalent to the statutory cause of action
against state officials provided by 42 U.S.C. § 1983.          See
Hernandez-Cuevas v. Taylor, 723 F.3d 91, 93 n.1 (1st Cir. 2013);
see also Pearson v. Callahan, 555 U.S. 223, 238 n.1 (2009) (noting
parenthetically that "the Court's decisions equate the qualified
immunity of state officials sued under 42 U.S.C. § 1983 with the
immunity of federal officers sued directly under the Constitution"
in a Bivens action (citing Harlow v. Fitzgerald, 457 U.S. 800, 818
& n.30 (1982)).

     2 The criminal complaint and affidavit were attached as
exhibits to appellant's civil complaint. See, e.g., Foley v. Wells
Fargo Bank, N.A., 772 F.3d 63, 72 (1st Cir. 2014) (stating that,
in reviewing a motion to dismiss for failure to state a claim,
courts consider "the complaint, documents attached to it, and
documents expressly incorporated into it").


                               - 3 -
parents in Cabo Rojo, Puerto Rico.           Special Agent Ana Moreno, one

of two officers named as defendants,3 identified herself as an FBI

agent and reported that the law enforcement officers were there

because a modem in a computer at the house was "sending a signal

and/or viruses to computers in Washington."          In fact, an FBI agent

had downloaded child pornography from a computer that agents

believed was located at that address, and the agents had come to

the home to investigate.

            The agents asked the family for consent to inspect their

computers and said they would try to fix the modem that was sending

transmissions to Washington.         The agents explained that, if they

could not make the repair, they would take the faulty computer and

provide a replacement at the FBI's expense.           Pagán-González, age

21, and his parents signed consent forms authorizing the computer

searches.

            After inspecting two computers, the agents told the

family   they   needed   to   take   Pagán-González's    laptop.    Pagán-

González's father protested because his son, a college student,

needed the computer for his classes, but the agents told the family

they could no longer "touch or access" the laptop because it




     3 The second named officer, Agent Claudia I. Bonilla, signed
the affidavit submitted with the criminal complaint. The civil
complaint in this case also listed as defendants "Unknown Agents
of the FBI and/or Federal Task Force 1 to 15," Moreno and Bonilla's
husbands, and the two officers' conjugal partnerships.


                                     - 4 -
contained evidence of a crime.       The family was not told that the

agents had determined that the laptop contained "possible child

pornography in the form of graphics, videos, and search terms" --

-- as Agent Bonilla later reported in the affidavit for the

criminal complaint.

            The computer seized from Pagán-González was further

examined by the FBI's Computer Analysis Response Team ("CART").

According to the CART report, the laptop contained numerous images

and videos of minors engaged in sexually explicit conduct and also

revealed that Pagán-González had both received from others and

shared child pornography. Agent Bonilla thus prepared the criminal

complaint    alleging    that   Pagán-González     had   transported    and

received child pornography in violation of 18 U.S.C. § 2252(a)(1)

and (2). On December 11, 2013, a magistrate judge issued a warrant

for his arrest.

            Early the next morning, December 12, Pagán-González and

his parents were awakened when armed federal agents "burst into

their home" to arrest Pagán-González. He remained in custody until

his parents were able to post bond a week later.           On January 9,

2014, a federal grand jury indicted Pagán-González for the crimes

charged in the criminal complaint.         He subsequently filed a motion

to suppress the evidence obtained from the search of his computer,

arguing     that   the   agents'    misrepresentations      about      their

investigative purpose limited or vitiated the consent given by the


                                   - 5 -
family    for   examination   of    their    computers.      Pagán-González

asserted that the deception rendered the search "unreasonable and

illegal" and, hence, a violation of his Fourth Amendment rights.

Instead of responding to the suppression motion, the government

filed a motion to dismiss the case "[i]n the interests of justice."

B. The Bivens Action

            On December 12, 2014 -- exactly one year to the day after

Pagán-González's arrest -- he and his parents filed this civil

lawsuit.4       Pagán-González     alleged    that   he   consented   to   the

officers' entry and search only because the agents stated that

they were looking for the source of the "signal and/or viruses"

that had been detected in Washington, D.C.                Hence, the entry,

search, and seizure of the computers violated the Fourth Amendment

because they were "tainted by Defendants' lie about the true

reason" of "why they were there" and "what they were looking for."

The   complaint     also   asserted    that     Pagán-González's      arrest,

detention, and indictment violated his Fourth and Fifth Amendment

rights because federal authorities relied "exclusively" on the

"illegally obtained evidence" from the search to support the

charges against him.


      4For the sake of simplicity, we refer to the claims and
arguments on appeal as if raised only by Pagán-González. However,
his parents -- David Pagán-Albino and Isabel González-Torres -- and
their conjugal partnership also are plaintiffs-appellants with
respect to the search-related claim.



                                    - 6 -
            The   defendants   moved    to   dismiss    the   complaint    for

failure to state a claim.      They argued that (1) any claim related

to the search itself was time-barred, (2) the agents' entry to

plaintiffs' home and search of their computers was lawful, and (3)

the agents were in any event protected from liability for the entry

and search by the doctrine of qualified immunity.             With respect to

Pagán-González's allegations of improper arrest, detention, and

indictment -- which they characterized as a cause of action for

malicious prosecution -- the defendants argued that the claim

failed because the criminal charges were supported by probable

cause and because "unjustified prosecution" does not give rise to

a Bivens claim.5       The defendants' motion also challenged the

factual adequacy of the claims, specifically with respect to Agent

Bonilla's involvement in the search and Agent Moreno's involvement

in the arrest and prosecution.

            The   district   court    dismissed   the   complaint     in   its

entirety.    See González v. Moreno, 202 F. Supp. 3d 220 (D.P.R.




     5 In their motion to dismiss, the defendants observed that
Pagán-González appeared to invoke only the Fifth Amendment as the
basis for the malicious prosecution claim. The district court,
however, viewed the malicious prosecution allegations to assert
both Fourth and Fifth Amendment violations, but then found that
the claim was cognizable only under the Fourth Amendment.      See
González v. Moreno, 202 F. Supp. 3d 220, 225 n.3 (D.P.R. 2016)
(citing Hernandez-Cuevas, 723 F.3d at 94).     On appeal, neither
party protests the court's approach to the malicious prosecution
claim; accordingly, we limit our analysis to the Fourth Amendment.



                                     - 7 -
2016).     The court held that the Fourth Amendment claim alleging

that the agents unlawfully entered plaintiffs' home and searched

their computers accrued on the day those acts occurred, October

23, 2013.        Accordingly, it rejected that claim as time-barred

because the suit was filed more than a year later, on December 12,

2014 -- i.e., outside the applicable one-year limitations period.

Id. at 224.       The court treated as timely Pagán-González's claim

based on his arrest and the subsequent criminal process, but

dismissed that claim as well because "the complaint is devoid of

any allegations that would support a finding of lack of probable

cause"     for    the    charges      brought     against      him.   Id.    at     226.

Alternatively, the court concluded that the complaint did not

provide    a     sufficient       factual    foundation     to    link      the   named

defendants,      Moreno     and      Bonilla,    to   the   post-search      criminal

process underlying the malicious prosecution claim.                        See id. at

226-27.

               In rejecting the claims, the district court commented

that it was "appalled at the allegations that FBI agents would ask

to enter [Pagán-González's] home without a warrant, and through a

ruse, obtain consent from all family members to search and seize

[his] laptop."           Id. at 227.         Nonetheless, it found meritless

"[p]laintiffs' contention that any evidence obtained in violation

of   [Pagán-González's]         constitutional        rights     would   negate     the

probable    cause       found   in    this   case."     Id.       Noting     that   the


                                         - 8 -
exclusionary rule does not apply in civil cases, the court cited

precedent holding that, in the context of a civil malicious

prosecution claim, the reliance on unlawfully obtained evidence

does not "nullify the officers' probable cause to arrest."               Id.

(quoting Medina v. Toledo, 718 F. Supp. 2d 194, 207 (D.P.R. 2010),

aff'd sub nom. Moreno-Medina v. Toledo, 458 Fed. App'x 4 (1st Cir.

2012)).

C. The Appeal

            On   appeal,     Pagán-González    challenges   the      district

court's holdings on the statute of limitations, the viability of

his malicious prosecution claim, and the agents' entitlement to

qualified immunity.        Specifically, Pagán-González asserts that the

Fourth Amendment claim based on the officers' entry to his home

and search of his computer was timely because it did not accrue

until the day of his arrest.         As for deficiencies in the factual

allegations, Pagán-González maintains that he should have been

allowed     to   conduct    discovery   to    ascertain   "[t]he   specific

participation of each agent" in the challenged conduct.              He also

argues that the malicious prosecution claim should proceed because

initiating and prosecuting criminal charges premised solely on

illegally    seized   evidence     violates    the   Constitution,    and   a

reasonable officer would have understood as much.

            Appellate review of a district court's grant of a motion

to dismiss is de novo.       Giragosian v. Bettencourt, 614 F.3d 25, 28


                                    - 9 -
(1st Cir. 2010).      We begin that review in Section II with the

district court's ruling on the search-related Fourth Amendment

claim.   In Section III, we address the dismissal of the malicious

prosecution claim.

         II. The Entry to the Home and the Computer Search

A. Statute of Limitations

           State law determines the statute of limitations for a

federal civil rights cause of action, see Barrett ex rel. Estate

of Barrett v. United States, 462 F.3d 28, 38 (1st Cir. 2006), and

it is undisputed that Puerto Rico's one-year limitations period

for personal injury actions applies here, see Roman v. Townsend,

224 F.3d 24, 29 (1st Cir. 2000) (noting "the settled proposition"

that plaintiffs' Bivens claim was subject to Puerto Rico's one-

year limitations period).      The accrual date for such claims,

however, is governed by federal law.       "Under federal law, the

statute of limitations on a Bivens claim begins to run when the

plaintiff knows or has reason to know of the existence and cause

of the injury which is the basis of his action."      Barrett, 462

F.3d at 38-39 (quoting Van Tu v. Koster, 364 F.3d 1196, 1199 (10th

Cir. 2004)).

           Pagán-González argues that the district court erred in

finding that the entry-and-search claim accrued when the officers

took those actions.    We agree.   On the day of the search, Pagán-

González and his parents were told that the agents needed to enter


                               - 10 -
their home and inspect their computers to address a virus or signal

that was detected by authorities in Washington, D.C.               They neither

knew that day, nor had reason to know, that the agents had

misrepresented their purpose and elicited consent to search based

on a falsehood.6     Although they were told that evidence of a crime

had been found on Pagán-González's laptop, they could not have

known that the evidence related to a crime committed by Pagán-

González   or   to   a   matter   other   than   the   one   the    agents   had

identified as the reason they needed to search.

           Hence, only when the agents returned on December 12 to

arrest Pagán-González on the child pornography charges did he and

his parents "know of the existence and cause of the injury which

is the basis of [the] action."        Barrett, 462 F.3d at 39 (quoting

Van Tu, 364 F.3d at 1199).         In other words, not until the real

purpose for the agents' actions was revealed could Pagán-González

understand that the agents had deliberately misled him to elicit

consent for a warrantless search -- a tactic he claims invalidated

his acquiescence.        The limitations period starts running "one day

after the date of accrual," Centro Medico del Turabo, Inc. v.

Feliciano de Melecio, 406 F.3d 1, 6 (1st Cir. 2005), and thus the


     6 Agent Bonilla's affidavit states that, during the agents'
first visit to his home, Pagán-González acknowledged that "he would
download and exchange images and videos of minors engaging in
sexual activity." However, Pagán-González has denied making that
admission, and, taking the facts in the light most favorable to
him, we disregard the asserted admission in assessing the claims.


                                   - 11 -
limitations period for Pagán-González's search-based claim began

to run on December 13, 2013.          Accordingly, the claim -- filed on

December 12, 2014, the one-year anniversary of his arrest -- was

timely.

B. The Merits and Qualified Immunity

            Defendants argue that dismissal of the search-related

claim should be upheld on the alternative ground that the ruse

used by the officers was constitutionally permissible.7             And, they

say, "at the very least, the defendants are shielded from civil

liability by qualified immunity."        Both of those rationales are in

fact components of the qualified immunity analysis.               "[O]fficers

are entitled to qualified immunity under § 1983 unless (1) they

violated a federal statutory or constitutional right, and (2) the

unlawfulness of their conduct was 'clearly established at the

time.'"    Dist. of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018)

(emphasis added) (quoting Reiche v. Howards, 566 U.S. 658, 664

(2012)).      Because   we    conclude   that    the   officers'    deception

invalidated the consent given for their warrantless entry and

search,    thus   rendering   those    actions   unlawful,   we    must   also




     7 Pagán-González appears to have appealed only the statute-
of-limitations ruling on the search claim. However, the government
makes no waiver argument concerning the merits and, indeed, it
urges us to find in its favor on the validity of the search. We
may affirm the dismissal on any ground supported by the record,
see, e.g., Flores v. OneWest Bank, F.S.B., 886 F.3d 160, 164 (1st
Cir. 2018), and, accordingly, we discuss the merits.


                                   - 12 -
consider the second prong of the inquiry: whether the defendants

are    nonetheless     entitled      to    qualified       immunity      because     no

reasonable officer would have understood that her conduct violated

the Fourth Amendment.            See Hill v. Walsh, 884 F.3d 16, 21 (1st

Cir. 2018) (citing Wesby, 138 S. Ct. at 589).

               1. The Consent Exception to the Warrant Requirement

               The sanctity of the home is at the core of the Fourth

Amendment's        protection       against         unreasonable         governmental

intrusions.       See Payton v. New York, 445 U.S. 573, 585 (1980)

("[T]he 'physical entry of the home is the chief evil against which

the wording of the Fourth Amendment is directed.'" (quoting United

States v. U.S. Dist. Court, 407 U.S. 297, 313 (1972))).                             The

Supreme Court has thus "consistently held that the entry into a

home to conduct a search or make an arrest is unreasonable under

the Fourth Amendment unless done pursuant to a warrant."                       Steagald

v.    United    States,    451    U.S.    204,      211   (1981).        Longstanding

precedent,      however,    carves       out   an    exception      to   the    warrant

requirement for consensual searches.                 See, e.g., Schneckloth v.

Bustamonte, 412 U.S. 218, 219 (1973); United States v. Coombs, 857

F.3d 439, 448 (1st Cir. 2017).                 As one court has noted, "[a]

validly obtained and voluntary consent renders a search or seizure

reasonable, thus eliminating the need for a warrant."                           United

States v. Parson, 599 F. Supp. 2d 592, 601 (W.D. Pa. 2009).

               The Supreme Court has described consent as a "'jealously


                                      - 13 -
and    carefully         drawn'   exception"    to   the     warrant     requirement.

Georgia v. Randolph, 547 U.S. 103, 109 (2006) (quoting Jones v.

United States, 357 U.S. 493, 499 (1958)).                        The government thus

fittingly bears the burden to prove valid, voluntary consent, see

Schneckloth, 412 U.S. at 222; United States v. Vázquez, 724 F.3d

15, 18 (1st Cir. 2013), and courts evaluate voluntariness in this

context         with    the   same    close   scrutiny      of    the   circumstances

prescribed by the Supreme Court for assessing the voluntariness of

a confession, see Schneckloth, 412 U.S. at 226-27; Coombs, 857

F.3d at 449.           That totality-of-the-circumstances review must take

into       account,       where      appropriate,    "any        evidence    that   law

enforcement officers' fraud, deceit, trickery or misrepresentation

prompted defendant's acquiescence to the search."                       United States

v. Vanvliet, 542 F.3d 259, 264 (1st Cir. 2008); see also, e.g.,

United States v. Spivey, 861 F.3d 1207, 1213 (11th Cir. 2017)

("Deceit can . . . be relevant to voluntariness."); Vázquez, 724

F.3d       at   19     (stating   that    courts    must    consider     whether    law

enforcement          officers'    misrepresentations        prompted        defendant's

consent to the search).8


       8   We have observed that other

                 [f]actors relevant to voluntariness may
                 include, but are not limited to: (i) the
                 consenter's age, education, past experiences,
                 and intelligence; (ii) whether law enforcement
                 officials advised the consenter of his
                 constitutional right to refuse consent; (iii)


                                          - 14 -
           Thus, to find the search lawful as the government urges,

we must conclude that the consent to enter and search given by

Pagán-González and his parents to the FBI agents was "validly

obtained and voluntary" notwithstanding the agents' deception

concerning their purpose.      Parson, 599 F. Supp. 2d at 601.           Before

evaluating the particular facts here, we describe the existing

case law on the use of deception by law enforcement officers,

including to obtain consent.

           2.   Deception by Government Authorities

                 i. General Principles

           It is beyond debate that deception is a well-established

and acceptable tool of law enforcement.               See, e.g., Sorrells v.

United States, 287 U.S. 435, 441 (1932) ("Artifice and stratagem

may be employed to catch those engaged in criminal enterprises.").

Indeed,   undercover    investigations        in    which   government   agents

misrepresent    their   identities      are    ubiquitous      and   viewed    as

essential in the detection of crime.               See, e.g., Lewis v. United

States,   385   U.S.    206,   208-09    (1966)       ("[I]t   has   long     been

acknowledged by the decisions of this Court that, in the detection

of many types of crime, the Government is entitled to use decoys



           the length and conditions of the consenter's
           detention and/or questioning; and (iv) law
           enforcement officials' use of any inherently
           coercive tactics.

Vanvliet, 542 F.3d at 264 n.2.


                                  - 15 -
and to conceal the identity of its agents." (citations and footnote

omitted)); id. at 210 (noting that a prohibition on the use of

undercover     agents   would   "severely   hamper   the   Government   in

ferreting     out   those   organized   criminal   activities   that    are

characterized by covert dealings with victims who either cannot or

do not protest").9 The right to deceive, however, is not unbounded.

"The various protections of the Bill of Rights . . . provide checks

upon such official deception for the protection of the individual."

Id. at 209.

             Consistent with the precedent described above, one such

limitation is that government agents' deceptive tactics must not




     9 We note that, despite widespread acceptance, not everyone
agrees that nondisclosure or an affirmative misrepresentation of
a police officer's identity is compatible with a finding that the
unknowing or deceived defendant acted voluntarily in interacting
with law enforcement.   See 2 Wayne R. LaFave et al., Criminal
Procedure § 3.10(c) (4th ed. 2017):

             Though    some   consider    even   Lewis   as
             objectionable on the ground that we should
             "regard    deliberate   deception   about   an
             obviously material -- indeed controlling --
             fact as inconsistent with voluntariness," a
             more appropriate concern is that of keeping
             the above-stated principle within reasonable
             bounds.     One attractive proposal is that
             permissible deception by a stranger must
             include a stated intention on his part to join
             the consenting party in criminal activity, for
             in that way innocent persons will be spared
             from   intrusions   upon   their  privacy   by
             deception.

(Footnotes omitted.)

                                  - 16 -
prevent a target from making "an essentially free and unconstrained

choice" to forgo the constitutional protection of a warrant.

Schneckloth, 412 U.S. at 225.        In perhaps the most familiar

undercover scenario -- a law enforcement officer posing as a drug

buyer to gain entry to a home or hotel room -- the deception is

deemed acceptable under the Fourth Amendment because the targeted

seller has freely made the choice to expose his criminal activity

to others.      That is, he has voluntarily assumed the risk of

inviting individuals whom he knows he cannot control into his

residence.     See Hoffa v. United States, 385 U.S. 293, 303 (1966)

("The risk of being . . . deceived as to the identity of one with

whom one deals is probably inherent in the conditions of human

society.   It is the kind of risk we necessarily assume whenever we

speak." (quoting Lopez v. United States, 373 U.S. 427, 465 (1963)

(Brennan, J., dissenting))); see also id. at 302 ("Neither this

Court nor any member of it has ever expressed the view that the

Fourth Amendment protects a wrongdoer's misplaced belief that a

person to whom he voluntarily confides his wrongdoing will not

reveal it."); cf. Lewis, 385 U.S. at 211 ("A government agent, in

the same manner as a private person, may accept an invitation to

do business and may enter upon the premises for the very purposes

contemplated by the occupant.").

             The dynamic is meaningfully different, however, when

police officers identify themselves as such but misrepresent their


                                - 17 -
purpose.    Because citizens will respond to law enforcement with a

sense of obligation and presumption of trustworthiness, multiple

courts have held facially consensual searches to be invalid where

the "consent" was elicited through officers' lies about the nature

or scope of their investigations.                See, e.g., United States v.

Bosse, 898 F.2d 113, 115 (9th Cir. 1990) (per curiam) (invalidating

consent    where     federal    agent     investigating   possible   firearms

violations was depicted as a state licensing official: "A ruse

entry when the suspect is informed that the person seeking entry

is a government agent but is misinformed as to the purpose for

which the agent seeks entry cannot be justified by consent."); id.

at 115 (stating that "entry . . . acquired by affirmative or

deliberate misrepresentation of the nature of the government's

investigation"       violates    the    Fourth    Amendment   (quoting   United

States v. Little, 753 F.2d 1420, 1438 (9th Cir. 1984))); SEC v.

ESM Gov't Sec., Inc., 645 F.2d 310, 316-18 (5th Cir. Unit B May

1981)     (holding    that      federal    agent's    deliberate,    effective

misrepresentation of purpose to gain access to records would be

impermissible: "When a government agent presents himself to a

private individual, and seeks that individual's cooperation based

on his status as a government agent, the individual should be able

to rely on the agent's representations."); United States v. Tweel,

550 F.2d 297, 300 (5th Cir. 1977) (finding consent vitiated by

misrepresentation that investigation was civil, not criminal);


                                       - 18 -
Parson, 599 F. Supp. 2d at 608 (finding government's burden to

show    voluntary       consent       unmet       where,       inter     alia,     agents

investigating        child    pornography         gained   entry       and    searched    a

computer after advising the defendant he might be a victim of

identity theft); People v. Daugherty, 514 N.E.2d 228, 233 (Ill.

App. Ct. 1987) ("Where, as here, the law enforcement officer

without a warrant uses his official position of authority and

falsely claims that he has legitimate police business to conduct

in order to gain consent to enter the premises when, in fact, his

real reason is to search inside for evidence of a crime, we find

that this deception under the circumstances is so unfair as to be

coercive and renders the consent invalid."); cf. United States v.

Watzman,       486   F.3d    1004,    1007    (7th      Cir.    2007)    (noting        that

government did not challenge finding that search was invalid where

officers       conducted     a   "phony      'burglary         follow-up'"       ruse    to

investigate child pornography); United States v. Turpin, 707 F.2d

332, 334 (8th Cir. 1983) (upholding lawfulness of consent search,

but stating that "[m]isrepresentations about the nature of an

investigation may be evidence of coercion").

               Courts troubled by agents' lies about the searches they

seek to conduct have worried that condoning such falsehoods "would

obliterate citizens' widely shared social expectations that they

may    place    some   modicum       of   trust    in   the    words     of   government

officials acting as such," with that lack of trust producing


                                          - 19 -
"catastrophic consequences."    Parson, 599 F. Supp. 2d at 606.        In

a passage quoted multiple times by other courts, the Fifth Circuit

observed that private individuals have "the right to expect that

the   government,   when   acting   in   its   own   name,   will   behave

honorably." ESM Gov't Sec., Inc., 645 F.2d at 316. In particular,

the court stated, "[w]e think it clearly improper for a government

agent to gain access . . . which would otherwise be unavailable to

him by invoking the private individual's trust in his government,

only to betray that trust."    Id.; see also Parson, 599 F. Supp. 2d

at 606 ("Society expects that law enforcement officers who present

themselves and show badges will be honest and forthright with the

community that they serve.").

           Yet, despite the broadly framed objections of courts to

deception by known government agents, the general consensus in the

case law is that such deception, including lying about the purpose

of an investigation, is not categorically off-limits in obtaining

consent to search.10   The question instead is whether the deception


      10 Multiple commentators, however, have questioned the
constitutional validity of officer deception about purpose in
seeking consent to search. See, e.g., Laurent Sacharoff, Trespass
and Deception, 2015 B.Y.U. L. Rev. 359, 364 (2015) (relying on
Supreme Court's trespass analysis in recent Fourth Amendment cases
to propose that "when a person lies about her identity and purpose
to obtain consent to enter private property, that deception
vitiates consent, thereby transforming the entry into a
trespass"); id. at 366-67 (stating that police deception should
fall within this rule); William E. Underwood, Note, A Little White
Lie: The Dangers of Allowing Police Officers to Stretch the Truth
as a Means to Gain a Suspect's Consent to Search, 18 Wash. & Lee


                                - 20 -
in context rendered the consent involuntary.        In a recent Eleventh

Circuit decision, for example, the court acknowledged that "fraud,

deceit or trickery in obtaining access to incriminating evidence

can make an otherwise lawful search unreasonable," Spivey, 861

F.3d at 1214 (quoting United States v. Prudden, 424 F.2d 1021,

1032 (5th Cir. 1970)) (emphasis added in Spivey), but cautioned

that deception by officers relying on their status as government

agents "does not always invalidate consent," id.; see also id. at

1215 (stating that the ruse used by officers "was a relatively

minor deception that created little, if any, coercion"). See also,

e.g., People v. Zamora, 940 P.2d 939, 943 (Colo. App. 1996)

(upholding    trial   court's   finding   of   consent   "[a]lthough   the

officers may have partially misrepresented their purpose by not

disclosing they were investigating a rape rather than a domestic

dispute").

             Spivey, in which one panel member dissented,11 provides



J. Civ. Rts. & Soc. Just. 167, 206 (2011) (proposing, as a
"workable rule," that when police officers identify themselves as
such, they "must fully inform the suspect of the main purpose of
their visit in order to validly obtain any consent to search"
(emphasis omitted)); Rebecca Strauss, Note, We Can Do This the
Easy Way or the Hard Way: The Use of Deceit to Induce Consent
Searches, 100 Mich. L. Rev. 868, 882 (2002) (stating that "courts
should consider deceit as coercion," and, "[s]ince coercion
negates consent, police deception should negate any resulting
consent").

     11The Supreme Court denied certiorari in the case. See Spivey
v. United States, No. 17-7046, 2018 WL 2767783 (U.S. June 11,
2018).


                                 - 21 -
a useful illustration of the other considerations that may come

into play in assessing the impact of deception by known government

agents.     There, a pair of defendants sought to suppress evidence

of credit card fraud found at their home on the ground that the

searching officers had obtained consent to search by falsely

claiming to be following up on two burglaries the defendants had

reported.    See 861 F.3d at 1210.      In reality, the burglar already

had been caught, and he had told the police about the fraud

evidence he had seen at the defendants' home.       Id. at 1210-11.

            Despite   the   officers'     misrepresentation   of    their

purpose, the panel majority upheld the district court's finding

that the consent to search was voluntary.       The majority emphasized

that one of the defendants had "made a strategic choice to report

the burglary and to admit the officers into her home."             Id. at

1211.     In those circumstances, the judges explained, it was not

"clear error for the district court to find that, although the

burglary investigation was 'not the main or real reason' for the

search, it was 'a legitimate reason for being there.'"             Id. at

1214.   And, importantly, the consenting defendant "understood that

she faced a risk that [the law enforcement agent] would notice

evidence of the credit-card fraud."       Id. at 1215; see also id. at

1216 ("Austin and Spivey informed the police of the burglaries and

invited their interaction.     The officers did not invent a false

report of a burglary, nor claim any authority that they lacked.").


                                - 22 -
              ii. Consensus on Impermissibly Coercive Deception

              Notwithstanding the need in each case to consider the

totality of the circumstances, there is consensus in the precedents

that two types of deception have an impermissibly coercive effect.

First, the Supreme Court has soundly rejected the consent to search

obtained by officers who falsely claim they have a warrant.                 See

Bumper   v.    North    Carolina,   391     U.S.   543,   550   (1968).    That

situation,     the     Court   explained,    is    "instinct    with   coercion"

because the officer "announces in effect that the occupant has no

right to resist the search."        Id.     It is thus well established, in

our own law and elsewhere, that "deception invalidates consent

when police claim authority they lack."             Spivey, 861 F.3d at 1213;

see also, e.g., Vázquez, 724 F.3d at 22 ("The law is clear . . .

that consent to a search is invalid if given only because of an

officer's knowingly false assurance that there will soon be a

lawful search anyway." (citing Bumper)); Hadley v. Williams, 368

F.3d 747, 749 (7th Cir. 2004) (stating that consent was "vitiated

not only by the claim of the police to have a warrant . . . but

also by fraud," and explaining that the consent "was procured by

an outright and material lie [that the police had a warrant], and

was therefore ineffectual").

              Second, relying on equivalent reasoning, courts have

regularly held that coercion is implicit when officers falsely

present a need for urgent action: "[W]hen an officer lies about


                                    - 23 -
the existence of exigent circumstances, he also suggests that the

occupant has no right to resist and may face immediate danger if

he tries."       Spivey, 861 F.3d at 1213 (citing United States v.

Harrison, 639 F.3d 1273 (10th Cir. 2011), where "agents falsely

implied that a bomb was planted in the apartment they sought to

search"); see also United States v. Montes-Reyes, 547 F. Supp. 2d

281, 291 (S.D.N.Y. 2008) (finding lack of consent where officers

falsely stated they sought entry to hotel room to search for a

missing girl, but planned to search for drugs, because police

fabricated   a    "grave    emergency");         Krause   v.   Commonwealth,   206

S.W.3d   922,    926     (Ky.   2006)    (finding    coercion    where   officers

obtained consent to search a residence based on a false report

that a young girl claimed she had been raped at that location);

People v. Jefferson, 350 N.Y.S.2d 3, 4 (N.Y. App. Div. 1973) (per

curiam) (finding that "the ruse [of a possible gas leak] used by

the police to gain access to the apartment and therefore the

subsequent      search    and   arrests    were     violative    of   defendant's

constitutional rights"); cf. United States v. Hardin, 539 F.3d

404, 424-25 (6th Cir. 2008) (finding that consent would be invalid

where apartment manager, acting at behest of police, entered

apartment purportedly to investigate a non-existent water leak);

Zamora, 940 P.2d at 943 (finding valid consent, but noting that

"[t]he police did not feign an emergency, conceal their identities,




                                        - 24 -
or misrepresent their authority").12

          Beyond the coercion inherent in the false emergency

scenario, multiple courts have emphasized "the potential public

policy hazard created when police officers make false claims of

exigent circumstances." Montes-Reyes, 547 F. Supp. 2d at 288 n.10.

          In order to ensure cooperation in truly life-
          threatening situations, it is vital to
          maintain the public trust in emergency
          services. When the police or the gas company
          come to the door warning of a real gas leak or
          other life-threatening emergency, it is in
          everyone's interest that they be believed.
          Sanctioning the type of deception engaged in
          here [phony gas leak] would send a message to
          all those with reason to fear "the system"
          (whether they be law abiding or law breaking)
          that emergency warnings cannot be trusted.

United States v. Giraldo, 743 F. Supp. 152, 154 (E.D.N.Y. 1990)

(quoted in Montes-Reyes, 547 F. Supp. 2d at 288 n.10)13; see also


     12 In United States v. Wei Seng Phua, the court addressed
circumstances that it acknowledged did not rise to the level of
exigent because the agents "did not lie about an emergency or life-
threatening situation." 100 F. Supp. 3d 1040, 1051 (D. Nev. 2015).
The agents there had cut off internet service to a hotel room and
then posed as repairmen so they could search for evidence of an
illegal sports betting operation. Id. at 1045. Nonetheless, the
court found that the consent given was invalid.         Noting the
widespread use of cable, telephone, and internet services, the
court concluded that "policy concerns also weigh against allowing
the government to use a ruse of this type."       Id. at 1052.   It
observed that "[m]ost reasonable people would invite a third party
repair person into their home if they were led to believe it was
necessary to fix a problem with those services." Id. Wei Seng
Phua also differs from the cases described above, of course,
because the government agents disguised their identities.

     13 In Giraldo, the agents were disguised as gas company
employees.


                              - 25 -
Krause, 206 S.W.3d at 926 (stating that, if the court sanctioned

ruse of false report of young girl's rape, "citizens would be

discouraged from 'aiding to the utmost of their ability in the

apprehension of criminals' since they would have no way of knowing

whether their assistance was being called upon for the public good

or for the purpose of incriminating them" (quoting Schneckloth,

412 U.S. at 243)).        This exigent circumstances extension of "the

Bumper     coercion   principle"    is   widely    recognized.      Laurent

Sacharoff, Trespass and Deception, 2015 B.Y.U. L. Rev. 359, 381-

82 (discussing the "line of cases" in which "police lie in such a

way that the resident feels no choice but to allow the search");

see also 4 Wayne R. LaFave, Search and Seizure: A Treatise on the

Fourth Amendment § 8.2(n) (5th ed. 2017) (noting that "[t]he

critical fact in Jefferson [the gas leak ruse] . . . was that the

police in effect deprived the defendant of a free choice in

deciding whether to surrender his privacy, for they made it falsely

appear that a failure to permit entry might result in injury to

persons and property"); Montes-Reyes, 547 F. Supp. 2d at 287-88

(noting "universal[] agree[ment]" that consent is invalid when

officers give "the impression that . . . consent cannot be lawfully

withheld," and noting cases finding involuntariness when officers

invoke "dire or otherwise exigent circumstances" to suggest that

"consent    to   search    was   required   to    prevent   a[n]   impending

calamity").


                                   - 26 -
             Thus, to sum up, while the fact-specific nature of the

voluntariness inquiry makes it difficult to draw many bright lines

"within this murky area of law concerning consents [to search]

obtained by deception as to purpose," 4 Search & Seizure, supra,

§ 8.2(n),    courts   have     uniformly      recognized    that   the   Fourth

Amendment may be violated when consent is obtained through a law

enforcement officer's false claim of authority or lies conveying

an exigent need for the search.           In such instances, the deception

may be sufficient on its own to vitiate the voluntariness of the

resulting "consent."     See Bumper, 391 U.S. at 548-49 (stating that

the government's burden of proving that consent was "freely and

voluntarily given" "cannot be discharged by showing no more than

acquiescence to a claim of lawful authority"); see also 4 Search

& Seizure, supra, § 8.2(a) (noting that "[o]ne factor very likely

to   produce   a   finding     of    no   consent   under    the   Schneckloth

voluntariness test is an express or implied false claim by the

police that they can immediately proceed to make the search in any

event" (footnotes omitted)); 2 Wayne R. LaFave et al., Criminal

Procedure § 3.10(c) (4th ed. 2017) (observing that consent obtained

by means of "extreme" misrepresentations that allow no meaningful

option to refuse "should not be considered valid").                Indeed, the

government in this case recognizes these two categories of cases

in   which   the   deception    is    incompatible    with    consent.      See

Appellee's Br. at 15, 16 (recognizing (1) inherent coercion when


                                     - 27 -
officer falsely asserts that suspect has no right to refuse the

search and that (2) "an officer may not use a ruse that, if it

were true, would give the suspect no real choice but to consent").

           3. The Challenged Search

           Against the backdrop of the law described above, and

mindful of "the demanding scrutiny required by the Schneckloth

court" in assessing consent, United States v. Twomey, 884 F.2d 46,

51 (1st Cir. 1989), we have little difficulty concluding that the

entry and search as alleged in Pagán-González's complaint violated

the   Fourth   Amendment.14     Roughly      ten   FBI    agents    appeared   at

appellant's    door   with    the   alarming       news   that     computers   in

Washington, D.C. -- the heart of the country's political and

military operations15 -- were receiving signals or viruses from a

computer at appellant's location.             If the report of a virus

infecting technology in the nation's capital was not itself enough

to convey an urgent need to address a pressing threat, the show of


      14
       The voluntariness of appellant's consent is, of course, a
fact-based inquiry properly conducted by the district court in the
first instance.      See, e.g., Vanvliet, 542 F.3d at 264.
Accordingly, our discussion addresses only the viability of the
Fourth Amendment claim as alleged -- i.e., whether the facts of
the search as depicted in the complaint show a Fourth Amendment
violation and, if so, whether the defendants are entitled to
qualified immunity.

      15As plaintiffs noted in their opposition to defendants'
motion to dismiss, the agents' statement about viruses affecting
computers in "Washington" was an "obvious reference to Government
computers." Pagán-González v. Moreno, Civ. No. 3:14-01899 (GAG),
Dkt. No. 25, at 20 (filed Nov. 2, 2015).


                                    - 28 -
force by the federal agents elevated the seriousness of the

situation and communicated that the problematic computer posed a

substantial threat -- perhaps even to the nation's security.

           To be sure, the fabricated emergency was not one that

presented an immediate threat to the personal safety of Pagán-

González, his parents, or any particular individual -- as would a

gas leak or a bomb.      See supra Section II.B.2.ii.           However, we

reject the government's suggestion that a finding of coercion based

on fabricated exigent circumstances is limited to lies about an

imminent   physical    danger    or    "a    time-critical     investigation

involving the well-being of a vulnerable person." There is nothing

fanciful about the havoc that could be wreaked by a computer attack

on the federal government.            By late 2013, when the conduct at

issue here occurred, cyber security was a major concern within the

FBI itself, and the serious threat posed by cyberattacks also was

public knowledge.     In March 2012, for example, the FBI's then-top

official   on   cybercrime      stated      that   terrorist   groups     were

"increasingly . . . seeking to use the network to challenge the

United States by looking at critical infrastructure to disrupt or

harm the viability of our way of life." FBI, Interview with Shawn

Henry,   https://www.fbi.gov/news/stories/the-cyber-threat              (March

27, 2012).      An executive order issued by the White House in

February 2013 likewise warned that "[t]he cyber threat to critical

infrastructure continues to grow and represents one of the most


                                  - 29 -
serious national security challenges we must confront."             Exec.

Order No. 13636, Improving Critical Infrastructure Cybersecurity,

78 Fed. Reg. 11,739 (Feb. 12, 2013), 2013 WL 596302.          Public news

accounts included a New York Times story in March 2013 reporting

that the nation's top intelligence official "suggested that such

attacks now pose the most dangerous immediate threat to the United

States, even more pressing than an attack by global terrorist

networks."    Mark Mazzetti & David E. Sanger, "Security Leader Says

U.S. Would Retaliate Against Cyberattacks," NY Times (Mar. 12,

2013),          https://www.nytimes.com/2013/03/13/us/intelligence-

official-warns-congress-that-cyberattacks-pose-threat-to-

us.html.

             In addition, the severity of the purported threat in

this instance was made plain by the number of agents dispatched to

address it.     Both of these factors -- the claimed threat and the

significant show of force -- are consequential in assessing the

voluntariness of Pagán-González's consent to enter and search.

See 4 Search & Seizure, supra, § 8.2(b) ("It is significant

. . . that consent has been obtained while the consenting party

was confronted by many police officers."); 2 Criminal Procedure,

supra, § 3.10(c) (stating that consent "should not be considered

valid" when the fabricated scenario is "so extreme" that the

individual    cannot   fairly   assess   "the   need   to   surrender   his

privacy").


                                 - 30 -
          Nor do other factors diminish the coerciveness of these

aspects of the encounter.       Pagán-González's education and family

support might have enabled him to resist some types of official

deception, cf., e.g., Parson, 599 F. Supp. 2d at 607 (noting, inter

alia, that target of identity theft ruse was a 65-year-old with

medical issues, including limited ability to see, and was living

alone on a low fixed income), but not the sort of fabricated

emergency created by the officers in this case.             This was not a

situation in which government agents were merely offering help to

a private citizen.    Unlike in Spivey, where the officers were

responding to the defendants' request for help, or Parson, where

the officers were purporting to protect the defendant from identity

theft, the agents here relied on the predictable acquiescence of

citizens to assist law enforcement when pressed to do so -- and in

a situation where it reasonably could be inferred that national

interests were at stake.    See, e.g., Krause, 206 S.W.3d at 927

("What distinguishes this case most, perhaps, from the bulk of

other ruse cases is the fact that [the officer] exploited a

citizen's civic desire to assist police in their official duties

for the express purpose of incriminating that citizen.").

          In short, the totality of the circumstances as alleged

point strongly to a situation involving "an unwitting, trusting

beguilement,"   Spivey,   861     F.3d    at   1216,   in    which   Pagán-

González -- pressured by the urgency of the threat posed by the


                                 - 31 -
ruse and intimidated by the agents' en masse arrival -- felt he

had no choice but to allow the agents access to his home and

computer.     Viewing the allegations in the complaint favorably to

the plaintiff, the government has not met its burden to prove

voluntariness.     See Schneckloth, 412 U.S. at 222; Vázquez, 724

F.3d at 18.    Absent valid consent, the warrantless entry to Pagán-

González's home, and the search and seizure of his computer,

violated the Fourth Amendment.

            4. Qualified Immunity

            Having concluded that the search as alleged violated the

Constitution, we turn to the second prong of the qualified immunity

inquiry: whether the unlawfulness of the agents' conduct was

clearly established at the time they acted.      See, e.g., Wesby, 138

S. Ct. at 589.     In assessing the clarity of the law, we look to

"'controlling authority' or a 'consensus of cases of persuasive

authority' sufficient to signal to a reasonable officer that

particular conduct would violate a constitutional right."         Morse

v. Cloutier, 869 F.3d 16, 23 (1st Cir. 2017) (quoting Wilson v.

Layne, 526 U.S. 603, 617 (1999)).          A legal principle can be

"clearly    established"   without   factually   identical   precedent,

although the existing case law must have placed the specific

constitutional or statutory question "beyond debate."        Mullenix v.

Luna, 136 S. Ct. 305, 308 (2015) (per curiam) (quoting Ashcroft v.

al-Kidd, 563 U.S. 731, 741 (2011)).      Put another way, the law must


                                - 32 -
have been sufficiently clear that "any reasonable official in the

defendant's position would have known that the challenged conduct

is illegal 'in the particular circumstances that he or she faced.'"

Rivera-Corraliza v. Morales, 794 F.3d 208, 214-15 (1st Cir. 2015)

(quoting Plumhoff v. Rickard, 572 U.S. 765, 779 (2014)).                         Such

precision     ensures   that     government      officials      are   "penalize[d]

. . . for violating 'bright lines,' [but] not for making 'bad

guesses in gray areas.'" Id. at 215 (quoting Maciariello v. Sumner,

973 F.2d 295, 298 (4th Cir. 1992)).

              The government argues that the defendants in this case

are entitled to qualified immunity because there is no consensus

on    "what   constitutes    permissible      deception         in   enforcing    the

criminal law."       Appellee's Br. at 23 (quoting 4 Search & Seizure,

supra, § 8.2(n)).        Pointing out that the plaintiffs themselves

have conceded that "there is no Supreme Court or First Circuit

case forbidding agents from using a ruse," the government goes on

to    characterize    this   case    as   one     in    which    "known    officers

misrepresent[ed] their investigative purpose and claim[ed] to be

investigating     one    crime    when    they    are    really       investigating

another."      Id. at 22.      "[E]ven if some such ruses may be out of

bounds," the government states, law enforcement officers cannot be

expected to "identify[] the proscribed variety in advance." Id. at

23.

              But the question on which qualified immunity turns in


                                     - 33 -
this case is not whether government agents ever may use a ruse to

obtain consent for a warrantless search.    Under current law, they

clearly may. Hence, plaintiffs' "concession" that ruses have never

been prohibited by the Supreme Court or our court is irrelevant to

our inquiry.   The government likewise misses the mark in pressing

the lack of clarity on the lawfulness of ruses in which officers

obtain   consent     by   misrepresenting   the     crime     they   are

investigating.     Importantly, the deception that prompted Pagán-

González's consent was not simply a lie about the purpose of the

agents' search, but it involved fabrication of an emergency.          In

other words, the facts as alleged implicate the narrow line of

cases described above in Section II.B.2.ii.       See Mullenix, 136 S.

Ct. at 308 (observing that the clearly established "inquiry 'must

be undertaken in light of the specific context of the case, not as

a broad general proposition'" (quoting Brosseau v. Haugen, 543

U.S. 194, 198 (2004) (per curiam) (quoting Saucier v. Katz, 533

U.S. 194, 201 (2001))).     The contrast with the facts underlying

the Eleventh Circuit's decision in Spivey, where the majority found

valid consent, is illustrative of this distinction.         See 861 F.3d

at 1210-11.    There, the officers purported to be investigating

burglaries at the request of the homeowners -- a scenario far

different from the fabricated emergency precedent.

          Hence, the second-prong question we must address is

whether the "robust 'consensus of cases'" on fabricated exigent


                               - 34 -
circumstances          put     the     defendants       on       notice      of    the

unconstitutionality of their particular ruse.                    al-Kidd, 563 U.S.

at 742 (quoting Wilson, 526 U.S. at 617); see also Wesby, 138 S.

Ct. at 590; Rivera-Corraliza, 794 F.3d at 214-15.                         Even more

specifically,      we        must    consider    whether     a     reasonable      law

enforcement officer would have understood that the false report of

a virus threatening computers in Washington, D.C., conveyed to

Pagán-González at his home by a force of ten federal agents

identified as such, was materially equivalent to the ruses in the

fabricated emergency precedent and thus invalidated his consent to

search.    See generally Mullenix, 136 S. Ct. at 308 (emphasizing

that "[t]he dispositive question is 'whether the violative nature

of particular conduct is clearly established'" (quoting al-Kidd,

563 U.S. at 742) (emphasis added in Mullenix)).

            Essentially for the reasons leading us to conclude that

Pagán-González's complaint states a claim for an unlawful search

under the Fourth Amendment, we also hold that the virus ruse falls

squarely within the "body of relevant case law" in which consent

premised on a fabricated emergency was found invalid.                     Wesby, 138

S. Ct. at 590 (quoting Brosseau, 543 U.S. at 199); see also City

of Escondido, Cal. v. Emmons, 139 S. Ct. 500, 503-04 (2019) (per

curiam). The clear and primary rationale of this line of precedent

is that the consenting individual had no real option to deny access

to   his   home   or    property      because    the   threat     depicted    by   law


                                        - 35 -
enforcement agents was so imminent and consequential that only

immediate access could prevent severe harm.             In the "explosion"

cases -- involving lies about bombs or a gas leak -- officers used

the threat of personal harm and destruction of the individual's

residence. See Harrison, 639 F.3d at 1276 (agents falsely reported

receiving    an     anonymous   phone   call    reporting   bombs    in   the

apartment); Giraldo, 743 F. Supp. at 153 (agents falsely reported

possible gas leak); Jefferson, 350 N.Y.S.2d at 4 (officers falsely

stated they were investigating a gas leak). In the cases involving

young girls, the need to find a missing child or the accusation of

a rape likewise presented scenarios where time was of the essence.

See Montes-Reyes, 547 F. Supp. 2d at 291 (observing that "the

'missing    girl'    ruse   . . . created   a   false   sense   of   exigent

circumstances similar to that raised in a 'gas leak' scenario");

Krause, 206 S.W.3d at 926 (involving the fabricated need to search

based on the "unnerving news [that] a young girl had just been

raped"); cf. Zamora, 940 P.2d at 943 (noting, in finding consent

valid where officers seeking perpetrator of thirteen-year-old's

rape misrepresented their purpose as investigating a domestic

dispute, that "[t]he police did not feign an emergency").

            No reasonable law enforcement officer could fail to

understand the similar compulsion that is inherent in the lie used

in this case.       See Wesby, 138 S. Ct. at 590 (noting that, to meet

the qualified immunity standard, "there does not have to be 'a


                                   - 36 -
case directly on point,'" but it is necessary to "identify a case

where an officer acting under similar circumstances . . . was held

to have violated the Fourth Amendment" (quoting al-Kidd, 563 U.S.

at 741; White v. Pauly, 137 S. Ct. 548, 552 (2017) (per curiam)).

Indeed, the potential impact of the implied cyberattack carried

out in part via Pagán-González's computer on the nation's capital

was broader than the harms presented in the cases described above

-- implicating national security -- and, as we have noted, the

threat posed by such an attack was a well-known phenomenon by 2013.

See supra Section II.B.3.

             Moreover,   the    precedent       further   makes   plain   that

surrounding conditions can contribute to the coerciveness of the

encounter.    In Krause, for example, the court noted the "alarming"

timing of the confrontation -- "[a] knock on the door at 4:00 a.m.

by uniformed police officers" -- and the target's additional

vulnerability because of the "heinous and shameful accusation"

that someone in the residence had raped a young girl.              206 S.W.3d

at 926.   Here, the severity of the threat was clearly communicated

to Pagán-González by the arrival on his doorstep of ten federal

agents.

             Accordingly,      every     reasonable   officer     would   have

understood that the ruse used here, carried out in a manner that

signified an emergency, would leave an individual with effectively

no choice but to allow law enforcement officers inside his home so


                                       - 37 -
they could attempt to alleviate the grave threat.           And, in turn,

a reasonable officer would have known that thus denying Pagán-

González   a   "free    and    unconstrained    choice"    to   forgo   the

constitutional protection of a warrant was a violation of his

Fourth Amendment rights.       Schneckloth, 412 U.S. at 225.       Indeed,

as noted above, the government itself acknowledges the clarity of

the rule that "an officer may not use a ruse that, if it were true,

would give the suspect no real choice but to consent."           That lack

of options is the necessary inference from the facts alleged in

Pagán-González's complaint.      Defendants are therefore not entitled

to qualified immunity on appellant's search-based Fourth Amendment

claim.

                       III. Malicious Prosecution

           Pagán-González argues that he also has a viable Fourth

Amendment claim for malicious prosecution because the defendants

relied solely on the evidence obtained in the unlawful search of

his computer in arresting and charging him.          As the district court

noted, to succeed on a malicious prosecution claim, our case law

states that a plaintiff must "establish that: 'the defendant (1)

caused (2) a seizure of the plaintiff pursuant to legal process

unsupported    by   probable   cause,    and   (3)   criminal   proceedings

terminated in plaintiff's favor.'"          Hernandez-Cuevas v. Taylor,

723 F.3d 91, 101 (1st Cir. 2013) (quoting Evans v. Chalmers, 703

F.3d 636, 647 (4th Cir. 2012)).         Pagán-González contends that his


                                  - 38 -
claim meets each of these requirements because, inter alia, the

government voluntarily dismissed the criminal proceedings against

him (thus, in his view, terminating the prosecution in his favor),

and, excluding the unlawfully obtained evidence, his arrest and

prosecution were unsupported by probable cause.

            The government counters that Pagán-González fails on

multiple grounds to state a constitutional claim of malicious

prosecution.      First and foremost, it challenges Pagán-González's

assertion that evidence obtained from an unlawful search may not

be   used   to   support   a   finding    of   probable   cause    for   arrest,

detention, and prosecution.         Citing published decisions from other

circuits and unpublished decisions of our own court, the government

points out that the exclusionary rule has been held to apply only

in criminal proceedings.          See, e.g., Lingo v. City of Salem, 832

F.3d 953, 960 (9th Cir. 2016) (joining other circuits in "rejecting

[§ 1983 plaintiff]'s suggestion that probable cause to arrest may

be supported only by information that was obtained in accordance

with the Fourth Amendment"); Townes v. City of New York, 176 F.3d

138, 148 (2d Cir. 1999) (holding that "[v]ictims of unreasonable

searches or seizures may recover damages directly related to the

invasion of their privacy . . . [,] but such victims cannot be

compensated      for   injuries    that   result   from   the     discovery   of

incriminating evidence and consequent criminal prosecution"); see

also id. at 149 ("The lack of probable cause to stop and search


                                     - 39 -
does not vitiate the probable cause to arrest, because (among other

reasons) the fruit of the poisonous tree doctrine is not available

to assist a § 1983 claimant."); Machado v. Weare Police Dep't, 494

Fed. App'x 102, 106 (1st Cir. 2012) (per curiam) (noting that

evidence arguably seized in violation of the Fourth Amendment "is

not subject to the exclusionary rule" in civil proceedings, "and

amply provides probable cause to justify [plaintiff's] arrest").

          The widespread view that probable cause to arrest or

prosecute may be established in civil proceedings with unlawfully

seized evidence means that, regardless of our view on the merits

of Pagán-González's malicious prosecution claim, the defendants

are entitled to qualified immunity on that claim.    Put simply, no

clearly established law barred the defendants from using evidence

obtained in the unlawful search to support probable cause for the

criminal charges brought against Pagán-González.

          In so concluding, we do not reach the first question of

the qualified immunity analysis, i.e., whether Pagán-González

might in fact have a viable Fourth Amendment claim stemming from

his arrest and pre-trial detention.         Pagán-González fails to

develop fully an argument that he has satisfied the unsupported-

by-probable-cause   requirement    stated     in    Hernandez-Cuevas

notwithstanding the "real," but unlawfully obtained, evidence of

his criminal activity the officers submitted to the magistrate

judge. Nor does he suggest an alternative analysis for considering


                              - 40 -
his unlawful detention claim under the Fourth Amendment, such as

the forceful theory of relief described by our colleague in his

thoughtful concurrence.            See generally Manuel v. City of Joliet,

Ill., 137 S. Ct. 911, 919 (2017) (noting that, where a "judge's

order holding [arrestee] for trial . . . lacked any proper basis,"

the "ensuing pretrial detention, no less than [the] original

arrest, violated [arrestee's] Fourth Amendment rights"); see also

id.   at   926    (Alito,    J.,     dissenting)   (stating    that    "malicious

prosecution is a strikingly inapt 'tort analog[y],' Wilson [v.

Garcia],    471    U.S.     [261],    277   [(1985)]   for    Fourth    Amendment

violations" (alteration in original)).

            Accordingly, the district court properly dismissed the

malicious prosecution claim on the ground that defendants are

entitled to qualified immunity.

                                   IV. Conclusion

            For the reasons given above, we vacate the dismissal of

appellants' search-based Fourth Amendment claim.               In remanding for

further proceedings on that claim, we leave it to the district

court to address both defendants' contention that the complaint

fails to adequately allege Agent Bonilla's responsibility for the

search and plaintiffs' related request for discovery.                  We affirm

the dismissal of the malicious prosecution claim based on qualified

immunity.

      Vacated in part, affirmed in part, and remanded for further


                                       - 41 -
proceedings consistent with this opinion. Two-thirds costs to

appellants.

                 -Concurring Opinion Follows-




                            - 42 -
              BARRON, Circuit Judge, concurring.      I fully agree with

the analysis that the majority sets forth to explain why David

Pagán-González ("Pagán") states a viable Fourth Amendment claim

with respect to the allegedly unconstitutional, warrantless search

for   which    he   seeks   damages.   I   do   so   notwithstanding   the

defendants' assertion of qualified immunity.

              I also agree with the majority that Pagán has failed to

provide us with a basis for overturning the District Court's order

dismissing what he styles as his malicious prosecution claim.          In

that claim, he seeks damages for the pre-trial detention that he

endured and that he contends violated the Fourth Amendment's

prohibition against unreasonable seizures.             I agree with the

majority that Pagán fails to show, with respect to this claim,

that he has alleged a violation of clearly established law, and

thus I agree that this claim must be dismissed because it cannot

survive the second step of the qualified immunity inquiry.

              The choice to resolve a constitutional tort claim with

reference only to the second step of the qualified immunity

inquiry -- as we do here with respect to Pagán's claim concerning

his detention -- is often a sensible one. There is a risk, however,

that such a choice will unduly stunt the development of the law.

See Pearson v. Callahan, 555 U.S. 223, 236 (2009) (explaining that

first deciding whether there has been a constitutional violation

often "promotes the development of constitutional precedent").


                                  - 43 -
Thus, in what follows, I explain why I am of the view that -- absent

qualified immunity's obscuring screen -- Pagán has stated a viable

claim for damages under the Fourth Amendment with respect to his

pre-trial detention.

                                      I.

            Starting on December 12, 2013, Pagán was held in pre-

trial detention for five days solely based on an arrest warrant

that federal law enforcement agents had procured from a federal

magistrate judge after they had filed a criminal complaint against

Pagán.    See Fed. R. Crim. P. 4(a).16       I focus solely on this period

of Pagán's pre-trial detention in assessing his detention-based

claim for damages. I do so because Pagán's complaint, fairly read,

plausibly alleges the following.

            At   least   one   of    the     defendants   deliberately     or

recklessly made false statements in an affidavit attached to the

criminal complaint.      Those statements misleadingly suggested to

the      magistrate   judge    that        law   enforcement    had      used

constitutionally legitimate means to acquire the sole evidence

that formed the basis for the magistrate judge's finding, in


16
 At the end of this five-day period, there was a preliminary
hearing to determine whether there was "probable cause to believe
an offense ha[d] been committed and that the defendant committed
it."   Fed. R. Crim. P. 5.1(e).    Pagán does not allege in his
complaint what evidence was put forward at this hearing.
Accordingly, he has not met his burden to show that his pre-trial
detention that ensued in the wake of that hearing violated his
constitutional right to be free from unreasonable seizures.


                                    - 44 -
issuing that arrest warrant, of "probable cause to believe that an

offense ha[d] been committed and that [Pagán] committed it."                  Fed.

R. Crim. P. 5.1(e).          That evidence consisted of a computer of

Pagán's that contained child pornography.

            Consider    in   this   regard     that   Pagán   alleges    in    his

complaint that one of the agents who participated in his seizure

stated in the affidavit that she attached to the application for

the criminal complaint that, "on October 23, 2013, Agents obtained

consent to examine two computers," including his own.             Consider as

well that Pagán also alleges in his complaint that this same agent

made that conclusory representation concerning the consensual

nature of the examination of the computers, even though she "knew

Defendants lied to [Pagán] to secure and obtain the evidence

referred to in her Affidavit."          Consider, finally, that Pagán's

complaint notes that this agent stated in the affidavit attached

to the criminal complaint that she "personally participated in

this investigation leading to the information contained in this

affidavit      either   through     personal    investigation     or    through

discussions with other law enforcement personnel."

            These allegations are plausible, moreover, in light of

our holdings regarding the unconstitutional nature of the search

that produced the computer.          Recall in this regard that we find

that   "[n]o    reasonable    law    enforcement      agent   could     fail    to

understand the . . . compulsion that is inherent in the lie used


                                     - 45 -
in this case" to obtain the evidence -- namely, the computer

containing the child pornography -- that formed the basis for the

application   for     the   criminal   complaint   that   led   to   Pagán's

detention pre-trial.        Panel Op. 37.     Recall, too, that we hold

that "any reasonable officer would have known that denying Pagán

a 'free and unconstrained choice' to forgo the constitutional

protection of a warrant was a violation of his Fourth Amendment

rights."   Panel Op. 38 (citing Schneckloth v. Bustamonte, 412 U.S.

218, 225 (1973)).

            In sum, Pagán has clearly alleged that at least one of

the agents involved in effecting his detention deliberately or

recklessly misled the magistrate judge into thinking that the sole

evidence of probable cause -- the computer -- had been acquired

through a constitutionally compliant consensual transfer.               But,

Pagán has plausibly alleged, that agent was in fact aware that

this evidence had been acquired through a clearly unconstitutional

coercive ruse.

            The consequence of these allegations is that Pagán's

detention-based claim brings to the fore at the first step of the

qualified immunity inquiry an important legal question.              We must

decide, at this first step, whether these allegations about this

agent's    trickery   in    securing   the   arrest   warrant   describe   a

constitutional violation, such that Pagán may recover damages for

his pre-trial detention.      We must decide whether those allegations


                                  - 46 -
state    such      a   violation,     moreover,       notwithstanding       that    the

magistrate judge relied on real evidence of criminal activity to

make the probable cause finding that served as the predicate for

the issuance of the arrest warrant that resulted in Pagán's seizure

and notwithstanding that this real evidence was in fact strong

enough to support that probable cause finding.

              In my view, these allegations do suffice to state such

a violation.       To explain why, though, I need to wend my way through

an unfortunately complex doctrinal thicket.                     Only then can I

adequately explain why, on the one hand, Pagán fails to show that

he has alleged a violation of clearly established law, but, on the

other,   little        logic    supports     the    precedential     obstacles     that

potentially stand in the way of his doing so.

                                            II.

              I begin by winding the clock back more than two decades.

That was when the Supreme Court decided Albright v. Oliver, 510

U.S.    266   (1994),      which    concerned       the   constitutional     tort    of

malicious prosecution.            I then consider the developments that have

transpired in the years since Albright that bear on Pagán's case.

                                             A.

              Up   until       Albright,    many    lower   courts    had   permitted

plaintiffs to recover damages in § 1983 or Bivens actions against

law enforcement for the deleterious effects of a baseless criminal

prosecution.       See Torres v. Superintendent of Police of P.R., 893


                                           - 47 -
F.2d 404, 408 (1st Cir. 1990) (collecting cases).     Those effects

included, but were not limited to, the harm that the plaintiffs

had suffered in consequence of their pre-trial detentions.       See,

e.g., Raysor v. Port Auth. of N.Y. & N.J., 768 F.2d 34, 39 (2d

Cir. 1985) (including "loss of time," "physical discomfort or

inconvenience,"    "mental   suffering,"   and   "humiliation"     as

compensable harms in a malicious prosecution claim) (quoting W.

Prosser, Handbook of the Law of Torts 43 (4th ed. 1971)).

          Such damages actions were conceived of as ones that

sought remedies for violations of an individual's substantive due

process rights.    See Albright, 510 U.S. at 271.    Those actions

were not conceived of as ones that sought remedies only for

violations of the plaintiffs' Fourth Amendment right to be free

from an unreasonable seizure. See id. In fact, the constitutional

claims for malicious prosecution that were pursued in these cases

were premised on the notion that they could be brought even if the

defendants had never been seized at all.         See id. at 295-96

(Stevens, J., dissenting).      The seizures were thought to be

relevant, in other words, merely to the plaintiffs' showings of

the damages that flowed from the constitutional violations that

inhered in the baseless prosecutions, much as the reputational

harms that could befall plaintiffs from the fact of such baseless

prosecutions were thought to be relevant to such showings of

damages as well.   Id.; see also Raysor, 768 F.2d at 39.


                              - 48 -
              The courts that permitted such suits to go forward often

drew the elements for what they referred to as the constitutional

tort of malicious prosecution from the common law tort of malicious

prosecution.        See Albright, 510 U.S. at 296-97, 297 n.10 (Stevens,

J., dissenting) (citing W. Keeton, et al., Prosser and Keeton on

Law of Torts § 119 (1984)); see also, e.g., Goodwin v. Metts, 973

F.2d   378,    383       (4th   Cir.    1992)         ("[M]alicious        prosecution     in

violation of section 1983 is [common law] malicious prosecution

resulting in a constitutional deprivation."); Ayala-Martínez v.

Anglero, 982 F.2d 26, 27 (1st Cir. 1992) (listing constitutional

deprivations        for    purposes        of    a    malicious    prosecution       claim,

including "life, liberty, property," or the violation of "another

constitutional right").              In line with the elements of that common

law tort, these courts thus routinely required the plaintiffs

bringing the constitutional variant of the tort to show two things.

They   had    to    show    both     that       the   prosecutions     that       they    were

challenging had been pursued in the absence of law enforcement

having   had       any    probable     cause         to   pursue   them     and   that     the

prosecutions        ultimately       had    been      terminated      in    favor    of   the

plaintiffs.        See Restatement (Second) of Torts § 653 (providing

the elements of common law malicious prosecution).

              There       was   an    understandable          logic       to   the   strict

requirement that, to make out a constitutional claim for malicious

prosecution, the plaintiff had to show both that there was no real


                                            - 49 -
evidence of probable cause at the outset and that the prosecution

had been terminated in the plaintiff's favor at the close.                     The

gravamen of the constitutional claim was the utter baselessness of

the prosecution itself -- not any detention that the plaintiff had

been made to endure in the pre-trial period.             That seizure -- like

the hit to the plaintiff's reputation -- may have inflicted damage

for which recovery could be sought.               But, that damage was not

itself either the source of the constitutional violation or the

basis for the constitutional claim.

          Thus, the thinking went, if there were evidence of the

defendant's   criminal   activity     at     the    outset   --   or,    if    the

defendant's   crime   could   be    proven   at    the   close    --    then   the

constitutional claim for malicious prosecution could not succeed.

There would be no ground for concluding in such a case that the

prosecution had been so baseless as to violate the defendant's

substantive due process rights.            By contrast, if the plaintiff

could show that law enforcement had fabricated the evidence of

criminal activity from the get-go and that the prosecution failed

at the end, then the constitutional claim for malicious prosecution

would be viable.

          The    inclusion     of     these        two    elements      of     the

constitutional tort of malicious prosecution -- the one concerning

probable cause and the one concerning favorable termination -- made

sense for another reason.      Insofar as the federal constitutional


                                   - 50 -
guarantee of substantive due process itself barred such baseless

prosecutions, it would have been surprising if that guarantee

imposed such a bar even in cases in which the longstanding common

law variant of the tort did not.

                                          B.

              Albright       changed      the      legal     landscape        quite

significantly.       It did not do so by suggesting that -- insofar as

the substantive due process guarantee barred baseless prosecutions

-- the requirement that plaintiffs prove either the no-probable-

cause     element      or     the   favorable-termination           element     was

problematic.        See Albright, 510 U.S. at 273-74.            Albright instead

asked the logically prior question.               Did substantive due process

really render such a start-to-finish baseless prosecution itself

unconstitutional?           Albright concluded that, with respect to that

question, the answer was, "No."            Id. at 271.

              Albright's reasoning reflected a concern about expanding

the   scope    of    substantive    due    process.        See   id.   at   271-74.

Precisely because the Court relied on that particular line of

logic, however, it provided no reason to think that there was a

similar   constitutional        problem    with    permitting      plaintiffs   to

recover damages for the harm that they suffered in consequence of

their pre-trial detention -- even if it had been effected pursuant

to legal process in the course of a prosecution -- under a Fourth

Amendment-based, unlawful seizure theory.              Id.       A constitutional


                                       - 51 -
claim of that type raised none of the concerns about expansive

notions of substantive due process that had led the Court in

Albright     to   reject    the   constitutional     tort   of   malicious

prosecution more generally.

             Albright did not actually go so far as to hold that such

detention-focused, Fourth Amendment-based claims were viable.            See

id. at 274-75.      But, in the wake of Albright, a majority of the

circuits, including our own in Hernandez-Cuevas v. Taylor, 723

F.3d 91 (1st Cir. 2013), took up the perceived invitation from the

Court to recognize this more limited species of the broader

constitutional tort of malicious prosecution that Albright had

rejected. See Hernandez-Cuevas, 723 F.3d at 99 (collecting cases).

             These lower appellate courts held that plaintiffs could

bring what these courts continued to refer to as a "malicious

prosecution" claim under the Constitution -- and thus, under § 1983

or Bivens -- so long as that claim was based on the Fourth Amendment

and thus so long as that claim targeted an actual seizure of the

plaintiff.        Id.   (recognizing   a   Fourth   Amendment    claim   and

collecting cases from other circuits doing the same). These courts

thus shifted the focus away from the question of whether the

prosecution itself was so baseless that it offended substantive

due process to the question of whether the detention that resulted

from the prosecution violated the Fourth Amendment because it led

to an unconstitutional seizure.


                                  - 52 -
            These courts, though, still had to determine what the

elements of this newly conceived Fourth Amendment-based malicious

prosecution       constitutional     tort    claim     would     be.      See     id.

(describing circuit split regarding the elements of such a claim).

And, articulating an answer proved to be tricky.

            We offered our answer in Hernandez-Cuevas.                      Id. at

100-01.    We characterized the constitutional claim itself -- as

most courts did -- as one for "malicious prosecution[.]"                       Id. at

101.   But, we made clear that the plaintiff would not necessarily

need to prove the elements of the common law variant of that tort

to make such a claim.         Id. at 100-01.     Instead, we made clear that

it was possible that the constitutional version of the claim (now

understood to be premised on the Fourth Amendment's protection

against unreasonable seizure) might require a different showing.

Id.

            Ultimately, and presciently, we held that the elements

of this type of constitutional tort of malicious prosecution were

not    dictated    by   the    elements     of   the   common     law     malicious

prosecution analogue.          Id.   For that reason, we did not adopt

wholesale the "malice" element that was part of the common law

tort of malicious prosecution.            Id.    But, we still did appear to

require as elements of the Fourth Amendment-based constitutional

tort the two notable ones from the old pre-Albright substantive

due    process-based     malicious     prosecution       claim     that    I     have


                                     - 53 -
described above.     We determined that such a constitutional tort

claim required the plaintiff to show the following elements: "the

defendant (1) caused (2) a seizure of the plaintiff pursuant to

legal process unsupported by probable cause, and (3) criminal

proceedings terminated in plaintiff's favor."                Id. (citing Evans

v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012)).

             Thus, taken literally, Hernandez-Cuevas describes the

elements of this Fourth Amendment-based malicious prosecution

claim in a way that makes the existence of actual (and sufficiently

substantial) evidence that the plaintiff committed the crime fatal

to a Fourth Amendment-based tort claim challenging a pre-trial

detention that has been carried out pursuant to legal process.

See id.   Such evidence would appear to make it impossible for the

plaintiff to show that the detention was carried out in the absence

of the requisite probable cause.           Hernandez-Cuevas also makes a

favorable     termination     of   the    prosecution    critical      to    the

plaintiff's    ability   to   recover     for   the   harm    caused   by   that

detention.     Id.

                                     C.

             This precedential review brings us, then, to the conduct

by law enforcement that Pagán alleges occurred in this case.                That

conduct occurred after we decided Hernandez-Cuevas, which is no

doubt why Pagán relies on Hernandez-Cuevas in arguing that he has

stated a claim for damages.          But, given our statement of the


                                   - 54 -
necessary    elements      of   the    Fourth    Amendment-based          malicious

prosecution claim in that precedent, I agree with the majority

that Pagán has failed to make the case that he has alleged a

violation of clearly established law.

            Pagán's complaint -- unlike the one in Hernandez-Cuevas

itself, 723 F.3d at 95 -- challenges a pre-trial seizure that was

based on a finding of probable cause by a magistrate judge that

was premised on real and substantial (rather than fabricated)

evidence    of    his   criminal   activity.      To    be   sure,    Pagán    does

challenge the lawfulness of the means by which law enforcement

acquired that evidence -- and the misrepresentations that law

enforcement made to the magistrate judge about those means.                     He

does not assert, though, that the evidence itself was fabricated

by law enforcement, as was alleged to have been the case in

Hernandez-Cuevas, 723 F.3d at 95, or even that the evidence was on

its face so patently weak that it was obviously insufficient to

make out a finding of probable cause.

            Nor    does    Pagán   develop      any    argument      as   to   how,

notwithstanding the existence of real and substantial evidence of

his criminal conduct, his claim is nonetheless one that clearly

satisfies the probable cause element that Hernandez-Cuevas appears

to have established.        See id. at 100-01.         Nor, moreover, does he

even develop any argument as to why his claim does not need to be




                                      - 55 -
of that kind in order for it to survive the second step of the

qualified immunity inquiry.

            Thus, I agree with the majority that -- at least given

the arguments that Pagán makes to us -- Hernandez-Cuevas poses an

insuperable obstacle to his claim going forward.                Accordingly, I

join the majority's holding at step two of the qualified immunity

inquiry.    Panel Op. 39-41.

            There has, however, been yet another change in the

relevant legal landscape, although this one occurred only after

the initiation of Pagán's case.         It thus does little to help Pagán

meet the "clearly established law" prong of the qualified immunity

inquiry,    at   least   given   the   arguments    that   he   makes   to   us.

Nevertheless, this change does suggest to me that it would be a

mistake to make too much of the obstacle that seemingly stands in

the way of Pagán's claim with respect to similar claims that may

be brought by others.       Thus, in the remainder of my analysis, I

explain my reasons for so concluding.

                                       III.

            The post-Hernandez-Cuevas legal change that I have in

mind was brought about by the Supreme Court's recent decision in

Manuel v. City of Joliet, Ill., 137 S. Ct. 911 (2017).                       An

implication that I draw from Manuel is that it does not make sense

to continue to treat a Fourth Amendment-based claim for damages

resulting    from   an    unlawful      seizure    effected     via   pre-trial


                                     - 56 -
detention of a criminal defendant as if it were one for "malicious

prosecution."   A further implication that I draw from Manuel is

that we are not obliged to borrow the elements from the common

law -- or substantive due process -- tort of malicious prosecution

when considering a Fourth Amendment-based claim that is brought

for damages for the harm caused by such pre-trial detention.

          To support the first of these conclusions, I note that

the Supreme Court granted certiorari in Manuel on the question of

"whether an individual's Fourth Amendment right to be free from

unreasonable seizure continues beyond legal process so as to allow

a malicious prosecution claim based upon the Fourth Amendment."

Id. at 923 (Alito, J., dissenting) (emphasis in original).     Yet,

the Court held, "Manuel may challenge his pretrial detention on

the ground that it violated the Fourth Amendment," even though it

occurred "after the start of 'legal process[,]'" id. at 914

(majority opinion), without ever referring to such a claim as one

for "malicious prosecution[,]" see id. at 914-22.

          Moreover, Manuel remanded to the Seventh Circuit to

consider "the elements of, or rules applicable to" Manuel's claim,

without purporting to set forth the elements from the traditional

tort of malicious prosecution or to answer the timeliness question

by applying the special accrual rules from the common law variant

of the malicious prosecution tort.    Id. at 922.   In fact, even

though Justice Alito in dissent asserted that the elements of


                             - 57 -
common law malicious prosecution are entirely inconsistent with a

Fourth Amendment claim like Manuel's, id. at 925-26 (Alito, J.,

dissenting), the majority did not attempt to rebut these arguments

at all in permitting the claim to go forward, see id. 912-22

(majority opinion).

          In   addition   to   the   fact    that   Manuel   eschews   the

"malicious prosecution" label, it also supports the implication

that I draw from it that courts need to examine claims such as the

one that Pagán brings through the lens of the Fourth Amendment

rather than through the lens of the common law tort of malicious

prosecution.   Although Manuel expressly encourages us to "look

first to the common law of torts" to define the elements of a

§ 1983 claim, it explains that those "[c]ommon-law principles are

meant to guide rather than to control the definition of § 1983

claims,17 serving 'more as a source of inspired examples than of

prefabricated components.'"      Id. at 920-21 (quoting Hartman v.

Moore, 547 U.S. 250, 258 (2006)).           The Court then proceeds to

admonish us to "closely attend to the values and purposes of the

constitutional right at issue" when "applying, selecting among, or

adjusting common law-approaches."     Id. at 921.




17We look to the common law for guidance in Bivens cases, as well.
See Hernandez-Cuevas, 723 F.3d at 101 (citing Albright, 510 U.S.
at 277 n.1 (Ginsburg, J., concurring)).


                                - 58 -
               Thus, it is with this fresh guidance from Manuel in mind

that I now consider whether the Fourth Amendment claim that Manuel

recognizes encompasses a claim like Pagán's.                    For the reasons set

forth below, I conclude that it does.                 I do so despite the fact

that the evidence that the magistrate judge relied upon to issue

the arrest warrant that permitted Pagán's seizure was both real

and sufficient to establish the requisite probable cause.                        I do

so, as well, even though the analogous evidence of probable cause

in Manuel allegedly had been fabricated by law enforcement, just

as it allegedly had been fabricated in Hernandez-Cuevas.

                                           A.

               As Manuel recognizes, a claim of the kind that Pagán

brings is necessarily predicated on a challenge to whether the

seizure at issue comports with the Fourth Amendment.                     The focus,

therefore,       should      be    on   discerning        the    elements   of     the

constitutional tort that logically relate to the constitutional

right     --    namely,      the   Fourth       Amendment     prohibition   against

unreasonable seizures -- on which the tort is grounded.                         Id. at

920-21.

               Such a focus, however, makes it mysterious to me why we

would continue to define the elements of the claim as Hernandez-

Cuevas    --    at   least    at   first    blush    --     presently   does.      See

Hernandez-Cuevas, 723 F.3d at 100-01.                I start with the favorable

termination element, which Hernandez-Cuevas retains from the old,


                                        - 59 -
pre-Albright constitutional tort of malicious prosecution based on

the common law tort.     Compare id., with Restatement (Second) of

Torts § 653.   I then consider the element concerning probable

cause, which Hernandez-Cuevas retains from the earlier version of

the tort as well.

          With respect to making favorable termination an element

of the Fourth Amendment-based tort, such as the one that Pagán

brings, I see little reason to retain that element post-Manuel.

The termination of the prosecution -- even if unfavorable to the

defendant -- cannot render the pre-trial seizure of the defendant

constitutional if that seizure was unlawful from the inception.

No matter how the prosecution ends -- including if it ends in a

conviction -- the defendant still has a right for there to have

been a constitutionally valid basis for the pre-trial detention

that he endured.     Thus, the favorable termination element -- an

artifact of the old, no longer viable substantive due process-

based malicious prosecution constitutional tort -- seems to me to

be an anachronism.    Accord Manuel, 137 S. Ct. 925-26 (Alito, J.,

dissenting).

          I reach the same conclusion with respect to the element

concerning probable cause -- at least if we understand that element

to require a showing that the magistrate judge's finding of

probable cause that grounded the seizure was predicated on evidence

that law enforcement fabricated or that was so patently weak that


                               - 60 -
it could not plausibly support a probable cause finding.                  I add

this   caveat    about   whether     Hernandez-Cuevas    actually      meant    to

establish a definitive holding about the requirements of the

probable cause element for the following reason. In Hernandez-

Cuevas, the only evidence of probable cause had -- allegedly --

been fabricated by law enforcement.           723 F.3d at 95.       Thus, we had

no occasion there to decide -- definitively -- whether the probable

cause requirement that we set forth was intended to require the

plaintiff to show that there was simply no real evidence sufficient

to establish probable cause at all.              It was enough to conclude

that the claim could go forward when the plaintiff had made that

showing by virtue of the allegations concerning fabrication.

           But,    insofar     as    Hernandez-Cuevas     does      establish    a

probable cause element of a strict kind, I do not see why it is

right to do so given the recent guidance that we have received

from Manuel.      Here, too, my concern is that the element is being

defined   with     reference    to    the     old,   now-rejected     malicious

prosecution constitutional tort, rather than with reference to the

Fourth Amendment-based tort, which is the only variant of that

tort that remains viable after Manuel.

           There is a logic to requiring the prosecution to have

been based on real evidence of a crime at the outset if the

constitutional     claim   targets     the    bringing   of   the    prosecution

itself.    There is no similar logic, though, to imposing that


                                     - 61 -
requirement     if   the   constitutional         claim     challenges     only   the

seizure that occurred in connection with that prosecution.

             To see why, we need only follow Manuel's admonition that,

in discerning the elements of this Fourth Amendment-based tort, we

must keep our eye on the underlying constitutional right.                   Manuel,

137 S. Ct. at 920-21.           A consideration of that right, as I shall

next explain, reveals that even real and substantial evidence of

probable cause -- such as is present in Pagán's case -- may be

insufficient to render an arrest warrant that is issued based on

that evidence one that law enforcement may constitutionally rely

upon to carry out the ensuing seizure.

                                          B.

             The Fourth Amendment provides that "no Warrants shall

issue but upon probable cause, supported by Oath or affirmation,

and particularly describing the place to be searched, and the

persons   or    things     to    be    seized."      U.S.    Const.      amend.   IV.

Importantly, for present purposes, the Supreme Court has explained

that   the     Amendment's      protection       consists    of   more    than    the

requirement of probable cause.             Rather, the Court has explained,

"[t]he bulwark of Fourth Amendment protection, of course, is the

Warrant Clause, requiring that, absent certain exceptions, police

obtain a warrant from a neutral and disinterested magistrate before

embarking upon a search."             Franks v. Delaware, 438 U.S. 154, 164

(1978).


                                        - 62 -
              Further, the Court emphasized in Franks that "it is the

magistrate     who    must   determine     independently     whether    there    is

probable cause" in a case where a warrant would be required and

thus "it would be an unthinkable imposition upon his authority if

a   warrant    affidavit,      revealed     after   the   fact    to   contain   a

deliberately     reckless      false     statement,   were   to   stand   beyond

impeachment."        Id. at 165 (emphasis added).         And, finally, Franks

applies equally to arrest warrants issued by a magistrate judge

pursuant to a criminal complaint as to search warrants.                See Burke

v. Town of Walpole, 405 F.3d 66, 82 (1st Cir. 2005).

              Thus, a showing of probable cause is not the only

prerequisite to a lawful seizure of a criminal defendant -- by

reason of his suspected criminal activity -- under the Fourth

Amendment.      Rather, per Franks, the probable cause showing is

necessary but not sufficient, because, in many circumstances, a

defendant's     seizure      may   be   constitutionally     carried    out   only

pursuant to an arrest warrant issued by a neutral magistrate judge.

Franks, 438 U.S. at 164.

              Moreover, in those circumstances in which a warrant is

required, the seizure does not necessarily comply with the Fourth

Amendment simply because law enforcement carried it out pursuant

to such a warrant.       Rather, even in that event, the seizure may be

challenged on Fourth Amendment grounds, as Franks shows, too.




                                        - 63 -
            To be sure, even a defective arrest warrant -- say, one

resting on evidence too slight to establish probable cause -- may

legitimate the conduct of officers who, in good faith, effect an

arrest   pursuant   to    that     defective   warrant.      The   good   faith

exception   to    the    warrant    requirement    ensures    this   outcome.

United States v. Leon, 468 U.S. 897, 920-23 (1984); see also United

States v. Barnes, 895 F.3d 1194, 1201-02 (9th Cir. 2018) (applying

Leon's good faith exception to an arrest warrant acquired via

criminal complaint). But, there are cases in which law enforcement

may not rely on an arrest warrant in good faith, and those cases

include ones in which "the magistrate . . . in issuing a warrant

was misled by information in an affidavit that the affiant knew

was false or would have known was false except for his reckless

disregard of the truth."         Leon, 468 U.S. at 923 (citing Franks,

438 U.S. at 154).

            The logic underlying the precedent that limits the good

faith exception is clear enough.         An arrest warrant can legitimate

a seizure premised on a warrant that in fact lacks probable cause.

An arrest warrant cannot legitimate a seizure under the Fourth

Amendment if law enforcement precluded the magistrate judge from

performing the neutral gatekeeping role required of it by the

Warrant Clause.     In such circumstances, the warrant cannot provide

a good faith basis for law enforcement to think that the seizure




                                     - 64 -
was lawful due to the trick on the magistrate judge that was used

to secure the warrant.

           Against   this   legal     background,     Hernandez-Cuevas     and

Manuel were hardly innovative in permitting Fourth Amendment-based

damages claims to proceed where the plaintiff alleged that his

pre-trial seizure had been carried out pursuant to an arrest

warrant that the magistrate judge issued based on evidence of

probable cause that law enforcement had fabricated.            Manuel, 137

S. Ct. at 914-15, 920 n.8; Hernandez-Cuevas, 723 F.3d at 102-03.

In such circumstances, the warrant clearly could not legitimate

the seizure, given the trick that law enforcement had performed on

the magistrate judge that led the magistrate judge to issue the

warrant.

           The question for our purposes, though, is not quite so

easily answered as it was in those cases.           The trickery in Manuel

and Hernandez-Cuevas led the magistrate judge to issue a warrant

based on evidence of probable cause that simply did not exist and

that law enforcement knew from the outset did not exist.                  In a

case like Pagán's, by contrast, law enforcement has not tricked

the magistrate judge into believing that there was evidence of

probable cause when there in fact was none.                There was such

evidence all along.      Rather, law enforcement has -- allegedly --

merely   tricked   the   magistrate    judge   into    believing   that    the




                                 - 65 -
evidence of probable cause was constitutionally acquired when law

enforcement knew it was not.

             As I read our precedent, however, where officers trick

the magistrate judge about the unlawfully acquired nature of the

evidence that they have put forward to establish probable cause,

the resulting warrant is no less premised on a lie or reckless

half-truth that materially taints the magistrate judge's capacity

to perform the constitutionally prescribed gatekeeping role than

when the deceit concerns the existence of the evidence.         Thus, law

enforcement's ability to rely on that warrant in good faith to

justify the seizure may be limited just as it would be in a case

in which the lie or reckless untruth does concern the evidence's

existence.

             Specifically, we have explained that a warrant -- even

if predicated on evidence that was itself real -- may not be relied

upon by law enforcement, if it had been secured by deliberate lies

or   reckless   omissions   that   misled   the   magistrate   judge   into

thinking that critical evidence of probable cause had been acquired

constitutionally or with a good faith belief that it had been.

See United States v. Diehl, 276 F.3d 32, 43 (1st Cir. 2002).            We

have done so, presumably, on the understanding that a fully

informed magistrate judge might have exercised its discretion to

decline to issue the warrant had it known that the evidence of

probable cause had been secured only through law enforcement


                                   - 66 -
conduct that was not constitutional or that was not undertaken in

good faith that it was.        In fact, our precedent, like the precedent

of other circuits, makes clear that a magistrate judge may decline

to issue a warrant when the evidence forming the basis for probable

cause   is     known    to    have   been    acquired    in   such    concerning

circumstances.        See United States v. Bain, 874 F.3d 1, 21-22 (1st

Cir. 2017) (collecting cases).18            Thus, lies or reckless omissions

that hide facts that would reveal such problematic means of

acquiring      such     evidence     --     like   the     lies      alleged    by

Pagán -- interfere with the magistrate judge's constitutional role

as a gatekeeper.        See Franks, 438 U.S. at 155-56.

              In Bain, for example, we held that a search warrant could

be   issued     based    on   unconstitutionally        acquired     evidence   of

probable cause obtained in a prior search if that prior search had

been conducted on a "good faith" belief that it was conducted

constitutionally.         Bain, 874 F.3d at 22.19             In doing so, we




18 The only two circuits to take a different approach have adopted
a per se rule precluding a magistrate judge from relying on
unlawfully acquired evidence when evaluating whether there is
probable cause for a warrant to issue.       See United States v.
McGough, 412 F.3d 1232, 1239-40 (11th Cir. 2005); United States v.
Wanless, 882 F.2d 1459, 1466-67 (9th Cir. 1989).
19  In that case, without deciding that it was the correct
formulation of the test for "good faith," we applied the Eighth
Circuit's formulation that the prior search must have been "close
enough to the line of validity to make the officers' belief in the
validity of the warrant objectively reasonable." Bain, 874 F.3d
at 22 (quoting United States v. Hopkins, 824 F.3d 726, 733 (8th
Cir. 2016)).


                                     - 67 -
reaffirmed our reasoning in Diehl.         There, we explained that

officers would be barred from relying on a search warrant that a

magistrate judge issued based on evidence acquired from a prior

warrantless search, if the application for the follow-on search

warrant omitted facts that the defendant alleged would have shown

the prior search to have been undertaken not merely unlawfully but

in "such bad faith to preclude a warrant."        Diehl, 276 F.3d at 43

(citing United States v. Reilly, 76 F.3d 1271, 1280 (2d Cir. 1996)

(barring reliance on a warrant in such circumstances (citing

Franks, 438 U.S. at 155-56))).

          Franks   itself,   I    should   add,    supports   the   same

conclusion.   It concerned misrepresentations by officers about

whether certain statements -- necessary for a finding of probable

cause by the magistrate judge -- had been made to officers in

violation of the defendant's rights under Miranda v. Arizona, 384

U.S. 436 (1966).   Franks, 438 U.S. at 156-57.       Franks itself, in

other words, precluded law enforcement from relying on a search

warrant that had been secured through misrepresentations to the

magistrate judge, even though the evidence of probable cause on

which the magistrate judge relied in issuing the warrant was real

(though, I suppose, arguably unreliable).     Id.    And, of course, we

have held Franks to apply equally to the acquisition of arrest

warrants by criminal complaint.     See Burke, 40 F.3d at 82.




                                 - 68 -
              Thus, the following would appear to be clear, at least

under   our    precedent.      When    law   enforcement     intentionally    or

recklessly makes false statements to a magistrate judge about the

constitutional     or   good   faith    means   by   which   law   enforcement

obtained the evidence that supplies the basis for finding the

probable cause necessary to justify the warrant that would permit

a pre-trial seizure of a criminal defendant, such lies -- or

reckless omissions -- undermine the magistrate judge's ability to

perform its constitutional role under the Warrant Clause.                    See

Franks, 438 U.S. at 155-56.           Such intentionally false statements

or reckless omissions thus preclude law enforcement officers from

relying in good faith on the arrest warrant that is then issued

(at   least    when   the   officers    know    of   the   lies    or   reckless

omissions).      And thus, under our precedent, such lies or reckless

omissions prevent that warrant from legitimating the seizure that

is carried out in reliance on it, Leon, 468 U.S. at 923 (citing

Franks, 438 U.S. at 154), notwithstanding that the lies or reckless

falsehoods concerned only the means by which the evidence of

probable cause had been acquired and not the existence of the

evidence itself.

                                        C.

              Against this legal backdrop, I do not see why a plaintiff

should be barred from seeking damages for his pre-trial seizure,

simply because he can show that the lies or the reckless omissions


                                      - 69 -
that law enforcement told the magistrate judge to secure the arrest

warrant concerned only how real evidence had been acquired and not

whether such real evidence existed.                The deceit still stripped the

magistrate judge of the ability to perform its constitutionally

prescribed gatekeeping role.              The deceit did so by stripping the

magistrate judge of the opportunity to deny law enforcement the

ability to exploit the unconstitutional conduct it used to acquire

the evidence that supplies the sole basis for procuring the warrant

that would permit a defendant to be seized.                 Under our precedent,

therefore,        the     seizure        would     appear      to     be      no      less

unconstitutional -- insofar as the warrant is necessary in the

first     place    --     for   having      been    carried     out        pursuant    to

unconstitutional trickery of that comparatively subtle (but still

egregious) sort.         Cf. Manuel, 137 S. Ct. at 918 (noting that the

Fourth Amendment's prohibition on "government officials . . .

detaining a person in the absence of probable cause" may "also

occur when legal process itself goes wrong").

             Nor would such a conclusion be unique.                       There is some

precedent       that     recognizes       that     the   old    "probable          cause"

element    --     as    developed   in    connection     with       the    pre-Albright

constitutional tort of malicious prosecution -- should not be

construed to require a showing that the finding of probable cause

rested on fake rather than real evidence.                For example, in Boyd v.

City of New York, 336 F.3d 72 (2d Cir. 2003), the Second Circuit


                                         - 70 -
considered a case in which the officers lied repeatedly, both to

the grand jury and at a suppression hearing, about whether key

testimony by the defendant had been given in violation of Miranda.

Boyd, 336 F.3d at 74.          There was no contention in Boyd that the

criminal defendant's statements were false, only that officers

knew them to be inadmissible at the eventual trial.                       Id.    Yet,

rather than consider only whether there was real evidence of

probable cause to believe Boyd had committed a crime -- as was the

standard, pre-Albright inquiry -- the Second Circuit expanded the

probable cause inquiry to allow that element to be satisfied even

when there was real evidence of probable cause.                   Id. at 74 n.7.

              Thus, even before Manuel, at least one circuit appeared

to be grappling with the apparent mismatch between the elements of

existing, substantive due process malicious prosecution claims and

the   new    Fourth    Amendment-based        claim    challenging      the   seizure

alone.      In my view, that circuit was right to be doing so.

              Consider a case in which law enforcement bribed the

magistrate judge to rule its way in assessing whether debatable

but real evidence -- say, officer testimony in which credibility

determinations        are   paramount    --    could    suffice    to   permit    the

seizure.     The victim of that misconduct should not be barred from

seeking recompense for the harm that he has endured from the

resulting detention.         There, the evidence of probable cause itself

would not have been fabricated.               Nor might it even have been so


                                        - 71 -
patently weak as to preclude an officer from relying in good faith

on a warrant based on it.     Nevertheless, the detainee would still

have been deprived of his Fourth Amendment right to have a neutral

magistrate   judge   --   rather     than   an    interested    executive

actor -- assess whether the detention was justified.20

          The situation, it seems to me, is no different if the

magistrate judge was misled into believing that the evidence of

probable cause had been acquired consensually rather than pursuant

to a ruse that the officers knew to be unconstitutionally coercive.

Such deceit -- even if it inheres only in a reckless omission,

rather than a deliberate untruth, and even if it concerns the means

of    acquisition    rather        than     the    evidence's     actual

existence -- prevents the magistrate judge from performing its

constitutionally contemplated role as a neutral adjudicator of

whether detention is warranted. See Franks, 438 U.S. at 165. That

is so, under our precedent, notwithstanding that this deceit




20I note in this regard that, although our review of a District
Court's legal conclusions on a motion to suppress, "including its
conclusion regarding the existence of probable cause, [is] de
novo," United States v. Clark, 685 F.3d 72, 75 (1st Cir. 2012), we
also afford "great deference" to "[a] magistrate's determination
of probable cause[,]" id. at 78. This is especially so where the
probable cause determination rests on factual findings or
credibility determinations. Id. at 75, 78. Thus, such a bribe
would appear to short-circuit the gatekeeping process, at least in
a case in which the probable cause finding would itself depend on
fact finding by the magistrate to which we would otherwise defer.


                                - 72 -
concerns only how law enforcement acquired the evidence of probable

cause and not whether the evidence exists.

                                       D.

             Allowing claims like Pagán's to proceed would not mean

that constitutional tort suits could be used to attack arrests

based on warrants as a general matter. Leon still shields officers

where they rely on warrants in good faith, except in very limited

circumstances, such as Franks violations in securing the warrant.

Leon, 468 U.S. at 923 (citing Franks, 438 U.S. at 154).                But, when

the officers' reliance on that warrant is in bad faith -- such as

when   the    officer    who    participates    in     the   seizure   is     also

responsible for the reckless or deliberate misrepresentations that

led to the warrant's tainted issuance -- I do not see why the

specter of a damages judgment should not be in the offing.

             This    approach   is   also   entirely    consistent     with   the

prevailing view that the exclusionary rule does not apply to civil

proceedings.        See Lingo v. City of Salem, 832 F.3d 953, 960 (9th

Cir. 2016); Townes v. City of New York, 176 F.3d 138, 148 (2d Cir.

1999).       Under this approach, the inquiry is not whether the

evidence shows that there was probable cause to believe the

plaintiff had committed a crime.              The inquiry is whether law

enforcement precluded the magistrate judge from performing its

constitutionally assigned gatekeeping role through deliberate lies

or reckless omissions about the means used to acquire the evidence


                                     - 73 -
of probable cause.     Thus, as the Fourth Amendment-based tort claim

does not depend on guilt or innocence or on whether the improperly

procured evidence was real or fake, the plaintiff does not need to

exclude the evidence of probable cause to win. The plaintiff needs

only to put forward facts sufficient to show a Franks violation.

            In addition, in all § 1983 cases and Bivens actions,

plaintiffs    must   show   some    causation    between   the    defendant's

conduct, the constitutional violation, and the plaintiff's injury.

See Martinez v. California, 444 U.S. 277, 285 (1980) (holding that

the language of § 1983 imposes a proximate cause requirement on

claims under that statute); Hernandez-Cuevas, 723 F.3d at 100

(requiring a showing of causation in Bivens actions).                   As we

explained    in   Hernandez-Cuevas,     "in     most   cases,    the   neutral

magistrate judge's determination that probable cause exists for

the individual's arrest is an intervening act that could disrupt

any argument that the defendant officer had caused the unlawful

seizure."    Id. at 100 (citing Sanchez v. Pereira-Castillo, 590

F.3d 31, 50 (1st Cir. 2009) ("We employ common law tort principles

when conducting inquiries into causation under § 1983.")).                   We

noted, too, that this "causation problem" can be overcome only if

it is clear that law enforcement officers were "responsible for

[the plaintiff's] continued, unreasonable pretrial detention,"

including    by   "fail[ing]   to   disclose    exculpatory      evidence"   or

"l[ying] to or misle[ading] the prosecutors."           Id.


                                    - 74 -
                                          IV.

             For    these     reasons,      I     conclude    that   Pagán    has

sufficiently       stated    a    claim    for    damages    under   the   Fourth

Amendment -- save, that is, for the qualified immunity defense

that bars that claim from surviving here.              The lack of clarity in

our precedent or the Supreme Court's as to the elements of such a

claim precludes him from overcoming that defense -- at least given

his arguments to us.             I recognize that this caveat concerning

qualified immunity is a rather significant one -- and not only in

Pagán's case. The defense of qualified immunity is usually invoked

in cases like this one, just as it has been invoked here.                       A

plaintiff who loses at the second step of the qualified immunity

inquiry is no better off than one who loses at the first step.

             Still, it is important to address the first step of the

qualified immunity inquiry.           That step is certainly relevant in

cases in which the defense of qualified immunity is not properly

invoked -- and, in fact, it was not invoked in either Hernandez-

Cuevas or Manuel.           Hernandez-Cuevas, 723 F.3d 97, 97 n.7; see

generally Manuel, 137 S. Ct. at 914-22.

             With respect to that step, moreover, it is clear to me

that, in light of Manuel, it is a mistake to attempt to fashion a

half-fish,     half-fowl,         hybrid        malicious    prosecution/Fourth

Amendment based tort. I thus do not see how, post-Manuel, we could

continue to justify treating a Fourth Amendment-based claim such


                                      - 75 -
as Pagán brings here -- targeting, as it does, only the seizure

and not the prosecution -- as a species of the old malicious

prosecution tort.     Rather, we must understand that tort for what

it is -- a Fourth Amendment-based challenge to pre-trial detention

that targets law enforcement's efforts to circumvent the warrant

requirement through lies or reckless omissions that conceal from

the magistrate judge facts material to its ability to perform its

constitutionally assigned role.

          For that reason, I think it important to lay out this

analysis here.   That way, in a subsequent case we will be better

positioned to resolve definitively how Manuel bears on -- and, in

my view, supersedes -- two of the elements of the constitutional

tort that we described in Hernandez-Cuevas: the ones concerning

favorable termination and probable cause.        See Hernandez-Cuevas,

723 F.3d at 100-01.

           Unless   we   at   some   point   address   step   one   of   the

qualified immunity inquiry in a case involving such a claim, or

otherwise definitively define the elements of this constitutional

tort post-Manuel, we will be at risk of leaving the law unclear in

key respects.    In consequence, we will be permitting our pre-

Manuel case law to exert an outsized influence on the types of

remedies that may be available to those who have been the victims

of unlawful law enforcement trickery of the kind that the Fourth

Amendment quite clearly condemns.


                                 - 76 -
             Finally,       and    relatedly,       I     would    not   rule      out   the

possibility that, even before our court does provide clarity to

the doctrine in this area, a plaintiff might be able to develop an

argument -- which Pagán has not attempted to do here -- as to why

such a claim might be viable even in the face of a qualified

immunity defense.           Our Fourth Amendment precedents in Bain and

Diehl clearly establish that law enforcement officers -- per

Franks -- may not rely on warrants in good faith that are the

product      of     their         own     reckless        half-truths         about      the

constitutionality (or the officers' good faith belief in the

constitutionality) of the means used to acquire the evidence of

probable cause on which the magistrate judge relied in issuing the

warrant.     Nor does Hernandez-Cuevas suggest otherwise.                          Rather,

Hernandez-Cuevas at most creates doubt about the content of one

element of the constitutional tort suit that may be brought to

recoup damages for the harm caused by the pre-trial detention that

results     from     such    clearly       unconstitutional            law   enforcement

conduct.

             Given that qualified immunity is intended to serve a

practical,        functional       purpose,     I    am     not    certain      that     law

enforcement officers should be immune from damages for engaging in

conduct     that,    at     the    time    it   was       undertaken,        was   clearly

unconstitutional under our precedent, simply because we had not

also   as   of     that     time    clearly     described         an   element     of    the


                                          - 77 -
constitutional tort that may be brought to recover damages for the

harm caused by such conduct.     We have no occasion, however, to

consider such a refined question of qualified immunity law here.

I thus leave it for another day.

          For present purposes, it is enough to lay out the lines

along which the relevant doctrine may be reconstructed.   Doing so

is the first step along the route to ensuring that this body of

doctrine is freed from the lingering influence of the pre-Albright

tort of malicious prosecution and thus may reflect more fully

Manuel's suggestion that we "closely attend to the values and

purposes of the constitutional right at issue" when "applying,

selecting among, or adjusting common law-approaches."   Manuel, 137

S. Ct. at 921.




                               - 78 -